EXHIBIT 10.1





CREDIT AGREEMENT


dated as of


December 12, 2014


among


GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P.
as Borrower




and


The Lenders Party Hereto


and


KEYBANK, NATIONAL ASSOCIATION,
as Administrative Agent


and
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent


CAPITAL ONE, NATIONAL ASSOCIATION, WELLS FARGO BANK, N.A., FIFTH THIRD BANK and
SUNTRUST BANK
As Co-Documentation Agents







--------------------------------------------------------------------------------



KEYBANC CAPITAL MARKETS AND J.P. MORGAN SECURITIES LLC,
AS JOINT BOOKRUNNERS AND JOINT LEAD ARRANGERS
















--------------------------------------------------------------------------------




CREDIT AGREEMENT (“Agreement”) dated as of


December 12, 2014,


among


GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P.
as Borrower,


the LENDERS party hereto,


KEYBANK, NATIONAL ASSOCIATION, as Administrative Agent,
and
KEYBANC CAPITAL MARKETS and J.P. MORGAN SECURITIES LLC,




as Joint Bookrunners and Joint Lead Arrangers
and
JPMORGAN CHASE BANK, N.A.,
As Syndication Agent




ARTICLE I
Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted EBITDA” means, for a given testing period, EBITDA less the Capital
Expenditure Reserve.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means KeyBank, National Association, in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.




--------------------------------------------------------------------------------




“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Applicable Rate” means, from time to time, (a) prior to the occurrence of the
Security Interest Termination Event and subject to clauses (b) and (c) below,
the percentage rate set forth in the immediately following table corresponding
to the Consolidated Leverage Ratio as set forth in the Compliance Certificate
most recently delivered by the Borrower pursuant to Section 5.01(c). Any
adjustment to the Applicable Rate shall be effective as of the first day of the
calendar quarter immediately following the quarter during which the Borrower
delivers to the Agent the applicable Compliance Certificate pursuant to Section
5.01(c) (with the Compliance Certificate for the most recently ended reporting
period delivered during a subject quarter taking precedence over a Compliance
Certificate for a prior reporting period delivered during the same quarter). If
the Borrower fails to deliver a Compliance Certificate pursuant to Section
5.01(c), the Applicable Rate shall equal the percentages corresponding to
Level 5 until the first day of the calendar quarter immediately following the
quarter that the required Compliance Certificate is delivered. Notwithstanding
the foregoing, for the period from the Effective Date through but excluding the
date on which the Agent first determines the Applicable Rate for Loans as
provided above, the Applicable Rate shall be determined based on Level 1:



- 2 -

--------------------------------------------------------------------------------




Level
Consolidated Leverage Ratio
Applicable Rate spread for Revolving Loans which are Eurodollar Loans
Applicable Rate spread for Revolving Loans which are Alternate Base Rate Loans
1
Less than or equal to 45%
1.65%
.65%
2
Greater than 45% but less than or equal to 50%
1.80%
.80%
3
Greater than 50% but less than or equal to 55%
2.00 %
1.00%
4
Greater than 55% but less than or equal to 60%
2.25%
1.25%
5
Greater than 60%
2.50%
1.50%



The Applicable Rate shall be adjusted quarterly upon delivery of the Compliance
Certificate pursuant to Section 5.01(c). Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable Rate
for any period shall be subject to the provisions of Section 2.17(f).


(b)    Following the occurrence of the Security Interest Termination Event and
subject to clause (c) below, the percentage rate set forth in the immediately
following table corresponding to the Consolidated Leverage Ratio as set forth in
the Compliance Certificate most recently delivered by the Borrower pursuant to
Section 5.01(c). Any adjustment to the Applicable Rate shall be effective as of
the first day of the calendar quarter immediately following the quarter during
which the Borrower delivers to the Agent the applicable Compliance Certificate
pursuant to Section 5.01(c) (with the Compliance Certificate for the most
recently ended reporting period delivered during a subject quarter taking
precedence over a Compliance Certificate for a prior reporting period delivered
during the same quarter). If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 5.01(c), the Applicable Rate shall equal the
percentages corresponding to Level 5 until the first day of the calendar quarter
immediately following the quarter that the required Compliance Certificate is
delivered. Notwithstanding the foregoing, for the period from the Effective Date
through but excluding the date on which the Agent first determines the
Applicable Rate for Loans as provided above, the Applicable Rate shall be
determined based on Level 1:



- 3 -

--------------------------------------------------------------------------------




Level
Consolidated Leverage Ratio
Applicable Rate spread for Revolving Loans which are Eurodollar Loans
Applicable Rate spread for Revolving Loans which are Alternate Base Rate Loans
1
Less than or equal to 45%
1.50%
.50%
2
Greater than 45% but less than or equal to 50%
1.60%
.60%
3
Greater than 50% but less than or equal to 55%
1.85%
.85%
4
Greater than 55% but less than or equal to 60%
2.10%
1.10%
5
Greater than 60%
2.35%
1.35%



(c)    If Borrower obtains an Investment Grade Rating from at least one of S&P
or Moody’s, and provided that no Event of Default is then occurring, at
Borrower’s irrevocable election, the Applicable Rate shall thereafter at all
times be determined based on the applicable rate per annum set forth in the
below table corresponding to the level (each a “Pricing Level”) into which such
Debt Rating then falls, notwithstanding any failure of Borrower to maintain an
Investment Grade Rating or any failure of Borrower to maintain a Debt Rating.



- 4 -

--------------------------------------------------------------------------------




Investment Grade Rating
Applicable Rate spread for Revolving Loans which are Eurodollar Loans
Applicable Rate spread for Revolving Loans which are Alternate Base Rate Loans
Facility Fee
Pricing Level 1
At least A- or A3
0.875%
.0%
.125%
Pricing Level 2
At least BBB+ or Baa1
0.950%
.10%
.150%
Pricing Level 3
At least BBB or Baa2
1.050%
.25%
.200%
Pricing Level 4
At least BBB- or Baa3
1.250%
.50%
.250%
Pricing Level 5
Below BBB-, Baa3 or unrated
1.500%
.85%
.350%



Each change in the Applicable Rate resulting from a change in the Debt Rating of
Borrower shall be effective for the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change. Notwithstanding the above, during any period for which the
Borrower has received three Debt Ratings which are not equivalent, the
Applicable Rate will be determined by (a) the highest Debt Rating if they differ
by only one level and (b) the average of the two highest Debt Ratings if they
differ by two or more levels (unless the average is not a recognized level, in
which case the Applicable Rate will be based on the level corresponding to the
second highest Debt Rating). During any period for which the Borrower has
received only two Debt Ratings and such Debt Ratings are not equivalent, the
Applicable Rate will be determined by (1) the highest Debt Rating if they differ
by only one level and (ii) the median of the two Debt Ratings if they differ by
two or more levels (unless the median is not a recognized level, in which case
the Applicable Rate will be based on the Debt Rating one level below the level
corresponding to the higher Debt Rating). During any period for which the
Borrower has received a Debt Rating from only one Rating Agency, the Applicable
Rate shall be determined based on such Debt Rating so long as such Debt Rating
is from either S&P or Moody's. During any period for which the Borrower does not
have a Debt Rating from any Rating Agency, or during any other period not
otherwise covered by this definition, the Applicable Rate shall be determined
based on Level 5.
“Approved Fund” has the meaning set forth in Section 9.04(b).
“Assets Under Development” means all Real Property, or phases thereof, that is
under construction or development as an income-producing project in a diligent
manner and in accordance

- 5 -

--------------------------------------------------------------------------------




with industry standard construction schedules, but for which a certificate of
occupancy has not been issued.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Griffin Capital Essential Asset Operating Partnership II, L.P.,
a Delaware limited partnership.
“Borrower Materials” has the meaning set forth in Section 9.01.
“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Base Availability” means, as adjusted from time to time pursuant to
the terms hereof, the following: the lesser of (a) a maximum aggregate Credit
Exposure such that the Pool Leverage Ratio would not exceed sixty percent (60%);
or (b) a maximum aggregate Credit Exposure which would provide a Pool DSCR of
1.35:1.00.
“Borrowing Base Certificate” has the meaning set forth in Section 5.01(c) hereof
and a form of which is attached hereto as Exhibit G.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.
“Capital Expenditure Reserve” means, on an annual basis, an amount equal to
$0.25 per square foot for each office property owned by Borrower, a Subsidiary
Guarantor, or the Parent (or a Subsidiary thereof) and $0.10 per square foot for
each industrial property owned by Borrower, a Subsidiary Guarantor, or the
Parent (or a Subsidiary thereof).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal

- 6 -

--------------------------------------------------------------------------------




property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than fifty percent (50%) of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Parent; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Parent by Persons who were neither (i) nominated by the board
of directors of the Parent nor (ii) appointed by directors so nominated; (c) the
acquisition of direct or indirect Control of the Parent by any Person or group;
(d) the replacement, removal or resignation of Griffin Capital Corporation or an
Affiliate thereof as asset manager and advisor to the Borrower, any Subsidiary
Guarantor and the Parent, or (e) the failure of the OP to own, directly or
indirectly, free and clear of any Liens, 100% of the ownership interests in each
Subsidiary Guarantor.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement by any Governmental Authority, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.14(b), by any lending
office of such Lender or by such Lender's or the Issuing Bank's holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement. Notwithstanding anything herein to the contrary, (a) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all property, tangible or intangible, real, personal or
mixed, now or hereafter subject to the liens and security interests of the Loan
Documents, or intended so to be, which Collateral shall secure the Obligations
and the Hedging Obligations on a pari passu basis.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04. The initial amount of such
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lender’s Commitments is
$250,000,000.00.

- 7 -

--------------------------------------------------------------------------------




“Compliance Certificate” has the meaning set forth in Section 5.01(c) hereof and
a form of which is attached hereto as Exhibit B.
“Consolidated Leverage Ratio” means the ratio (expressed as a percentage) of (a)
the Indebtedness of Borrower, Guarantor and their direct and indirect
subsidiaries (without duplication) to (b) Total Asset Value.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, which
includes the customary powers of a managing member of any limited liability
company, any general partner of any limited partnership, or any board of
directors of a corporation. “Controlling” and “Controlled” have meanings
correlative thereto.
“Core Funds from Operations” means for a given period, Parent’s net income (or
loss) determined on a consolidated basis in accordance with GAAP (unless
otherwise indicated herein) for such period, excluding gains or losses from
extraordinary items, impairment and other non-cash charges, acquisition fees and
related expenses, plus real estate depreciation and amortization. Core Funds
from Operations will be adjusted for (i) unconsolidated entities to reflect
funds from operations on the same basis, (ii) the impact of straight-lining of
rents, (iii) the amortization of intangibles associated with the amortization of
above or below market rents, pursuant to ASC 805 and calculation of interest
expense in accordance with FBS APB 14-1.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender's Loans, its LC Exposure and
Swingline Exposure at such time.
“Credit Party” means the Borrower and each Guarantor.
“Debt Rating” means, as of any date of determination, the rating as determined
by a Rating Agency of a Person’s non credit enhanced, senior unsecured long term
debt. The Debt Rating in effect at any date is the Debt Rating that is in effect
at the close of business on such date.
“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the Bankruptcy Code and all
amendments thereto, as are in effect from time to time during the term of this
Agreement.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that: (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Commitment or
participations in respect of Letters of Credit or Swingline Loans, within two
(2) Business Days of the date required to be funded by it hereunder; (b) has
notified the Borrower or Administrative Agent that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder (unless such notification or public
statement relates to such Lender’s

- 8 -

--------------------------------------------------------------------------------




obligation to fund a Loan or participations in respect of Letters of Credit or
Swingline Loans hereunder and indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan or
participations in respect of Letters of Credit or Swingline Loans is not or
cannot be satisfied) or under other agreements generally in which it commits to
extend credit; (c) has failed, within two (2) Business Days after written
request by the Administrative Agent or the Borrower (and the Administrative
Agent has received a copy of such request), to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its funding
obligations hereunder; or (d) has, or has a direct or indirect parent company
that has: (i) become the subject of a proceeding under any Debtor Relief Law;
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it; or (iii) in the
good faith determination of the Administrative Agent, taken any material action
in furtherance of, or indicated its consent to, approval of or acquiescence in
any such proceeding or appointment; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority; provided, further, that such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Lender.
“Dollars” or “$” refers to lawful money of the United States of America.
“EBITDA” means an amount derived from (a) net income, plus (b) to the extent
included in the determination of net income, depreciation, amortization,
interest expense and income taxes, plus (c) to the extent expressly subordinated
to the Loans, the subordinated portion of all asset management and property
management fees plus (d) property acquisition fees and related expenses, plus or
minus (e) to the extent included in the determination of net income, any
extraordinary losses or gains, such as those resulting from sales or payment of
Indebtedness, in each case, as determined on a consolidated basis in accordance
with GAAP (unless otherwise indicated herein), plus (f) to the extent included
in GAAP net income, any net income from non-cash items, such as straight line
rent and amortization of in-place lease valuation, and including (without
duplication) the Equity Percentage of EBITDA for the Parent's non-wholly owned
direct and indirect subsidiaries.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Environmental Assessment” shall mean a written assessment and report approved
by the Administrative Agent as to the status of any Pool Properties regarding
compliance with any Legal Requirements related to environmental matters and
accompanied by a reliance letter satisfactory to the Administrative Agent. Each
Environmental Assessment must comply with all Legal Requirements.
“Environmental Claim” means any notice of violation, action, claim,
Environmental Lien, demand, abatement or other order or direction (conditional
or otherwise) by any Governmental

- 9 -

--------------------------------------------------------------------------------




Authority or any other Person for personal injury (including sickness, disease
or death), tangible or intangible property damage, damage to the environment,
nuisance, pollution, contamination or other adverse effects on the environment,
or for fines, penalties or restriction, resulting from or based upon (i) the
existence, or the continuation of the existence, of a Release (including,
without limitation, sudden or non-sudden accidental or non-accidental Releases)
of, or exposure to, any Hazardous Material, or other Release in, into or onto
the environment (including, without limitation, the air, soil, surface water or
groundwater) at, in, by, from or related to any property owned, operated or
leased by the Borrower or any of its Subsidiaries or any activities or
operations thereof; (ii) the environmental aspects of the transportation,
storage, treatment or disposal of Hazardous Materials in connection with any
property owned, operated or leased by the Borrower or any of its Subsidiaries or
their operations or facilities; or (iii) the violation, or alleged violation, of
any Environmental Laws or Environmental Permits of or from any Governmental
Authority relating to environmental matters connected with any property owned,
leased or operated by the Borrower or any of its Subsidiaries.
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters and includes (without limitation) the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C. § 
9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §  1801 et
seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §  136
et seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §  6901
et seq., the Toxic Substances Control Act, 15 U.S.C. §  2601 et seq., the Clean
Air Act, 42 U.S.C. §7401 et seq., the Clean Water Act, 33 U.S.C. §  1251 et
seq., the Occupational Safety and Health Act, 29 U.S.C. §  651 et seq., (to the
extent the same relates to any Hazardous Materials), and the Oil Pollution Act
of 1990, 33 U.S.C. §  2701 et seq., as such laws have been amended or
supplemented, and the regulations promulgated pursuant thereto, and all
analogous state and local statutes.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) exposure to any Hazardous Materials in violation of any Environmental Law,
(c) the Release or threatened Release of any Hazardous Materials into the
environment in violation of any Environmental Law or (d) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Environmental Lien” means any lien in favor of any Governmental Authority
arising under any Environmental Law.
“Environmental Permit” means any permit required under any applicable
Environmental Law or under any and all supporting documents associated
therewith.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for

- 10 -

--------------------------------------------------------------------------------




the purchase or acquisition from such Person of shares of capital stock of (or
other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination to the extent any of the
foregoing relate to a Pool Property.
“Equity Percentage” means the aggregate ownership percentage of Borrower in each
Unconsolidated Affiliate, which shall be calculated as the greater of (a)
Borrower’s nominal capital ownership interest in the Unconsolidated Affiliate as
set forth in the Unconsolidated Affiliate’s organizational documents, and (b)
Borrower’s economic ownership interest in the Unconsolidated Affiliate,
reflecting Borrower’s share of income and expenses of the Unconsolidated
Affiliate.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.

- 11 -

--------------------------------------------------------------------------------




“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located, and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.18(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender's failure to comply with Section 2.16(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.16(a), and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.
“Facility Fee” has the meaning given that term in Section 2.11(b).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer or the chief accounting
officer of the Parent.
“Financing Statements” means all such Uniform Commercial Code financing
statements as the Administrative Agent shall require, duly authorized by
Borrower to give notice of and to perfect or continue perfection of the Lenders’
security interest in all Collateral.
“Fitch” means Fitch, Inc., and its successors.
“Fixed Charge Coverage Ratio” means the ratio of, for the Parent, the Borrower
and their Subsidiaries on a consolidated basis (without duplication) (a) the sum
of Adjusted EBITDA for the immediately preceding calendar quarter; to (b) all of
the principal due and payable and principal paid on the Indebtedness (other than
amounts paid in connection with balloon maturities), plus all Interest Expense,
plus the aggregate of all cash dividends payable on any preferred stock.

- 12 -

--------------------------------------------------------------------------------




“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is organized. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“GAAP” means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.04.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantor” means the Parent, and any other Person who from time to time becomes
a Subsidiary Guarantor as required by Section 5.13, and any other Person who
from time to time has executed a Guaranty as required by the terms of this
Agreement.
“Guaranty” means a guaranty in the form of Exhibit C attached hereto.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law;
provided, that Hazardous Materials shall not include any such substances or
wastes utilized or maintained at the Real Property in the ordinary course of
business and in accordance with all applicable Environmental Laws.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

- 13 -

--------------------------------------------------------------------------------




“Hedging Obligations” means, with respect to the Parent, the Borrower or any
Subsidiary of the Parent or the Borrower, any obligations arising under any
Hedging Agreement entered into with the Administrative Agent or any Lender with
respect to the Loans.
“Impacted Interest Period” has the meaning set forth in the definition of LIBO
Rate.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, including mandatorily redeemable preferred stock, (c)
all obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others (excluding non-recourse carve-out
guarantees until such time as a claim has been filed for breach thereof), (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers' acceptances and (k) all obligations contingent or
otherwise, of such Person with respect to any Hedging Agreements (calculated on
a mark-to-market basis as of the reporting date). The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Indebtedness shall
be calculated on a consolidated basis in accordance with GAAP, and including
(without duplication) Borrower's Equity Percentage of Indebtedness for
non-wholly owned subsidiaries.
“Individual Property” and “Individual Properties” shall mean, from time to time,
all real estate property owned or ground leased by the Borrower or any
Subsidiary Guarantor, together with all improvements, fixtures, equipment, and
personalty relating to such property.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
“Interest Expense” shall mean all of a Person's paid, accrued or capitalized
interest expense on such Person's Indebtedness (whether direct, indirect or
contingent, and including, without limitation, interest on all convertible
debt), and including (without duplication) the Equity Percentage of Interest
Expense for the Borrower's (or the Parent’s) Unconsolidated Affiliates.
“Interest Payment Date” means the first Business Day of each calendar quarter.

- 14 -

--------------------------------------------------------------------------------




“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter; provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (b)
any Interest Period pertaining to a Eurodollar Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
"Interpolated Rate" means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Rate) determined
by the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Rate for the longest period for which
the LIBO Rate is available that is shorter than the Impacted Interest Period;
and (b) the LIBO Rate for the shortest period for which that LIBO Rate is
available that exceeds the Impacted Interest Period, in each case, at such time.
“Investment Grade Rating” means a Debt Rating of BBB- or better from S&P or
Fitch, or Baa3 or better from Moody’s.
“Issuing Bank” means KeyBank, National Association, in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
“KeyBank” means KeyBank, National Association, in its individual capacity.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.

- 15 -

--------------------------------------------------------------------------------




“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise requires, the term “Lender”
includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, a rate per annum equal to the rate for U.S. dollar deposits for the
subject Interest Period as shown on Reuters LIBOR01 Page or any successor
service in Dow Jones Markets (formerly Telerate Page 3750) as of 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided, however, that if such rate does not then appear on Reuters
LIBOR01 Page or any successor service, the “London Interbank Offered Rate”
applicable to a particular Interest Period shall mean a rate per annum equal to
the rate at which U.S. dollar deposits in an amount approximately equal to the
subject loan, and with maturities of equal to such Interest Period, are offered
in immediately available funds in the London Interbank Market to the London
office of the Administrative Agent by leading banks in the Eurodollar market at
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement and
provided, further, if the LIBO Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”) then the LIBO Rate
shall be the Interpolated Rate, provided, that, if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Lien” means, with respect to an asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, negative pledge, collateral
assignment, encumbrance, deposit arrangement, charge or security interest in, on
or of such asset; (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; (c) the filing under the Uniform Commercial Code or
comparable law of any jurisdiction of any financing statement naming the owner
of the asset to which such Lien relates as debtor; (d) any other preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or other obligation; and (e) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, including any dividend reinvestment or redemption plans.
“Loan Documents” means this Agreement, the Notes, each Guaranty, the Pledge
Agreement, the Financing Statements, and all other instruments, agreements and
written obligations executed and delivered by any of the Credit Parties in
connection with the transactions contemplated hereby.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Major Lease” has the meaning assigned to such term in Section 6.11.
“Majority Lenders” means, as of any date of determination, Lenders having more
than 50% of the Total Commitments or, if the Commitment of each Lender to make
Loans, the commitment

- 16 -

--------------------------------------------------------------------------------




of the Swingline Lender to make Swingline Loans, and the obligation of the
Issuing Bank to issue Letters of Credit have been terminated pursuant to Article
VII, Lenders holding in the aggregate more than 50% of the Obligations
(including the aggregate amount of each Lender’s risk participation and funded
participation in LC Exposure and Swingline Loans); provided that the Commitment
of, and the portion of the Obligations held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Majority
Lenders.
“Management Company” means, collectively, Griffin Capital Essential Asset
Property Management II, LLC and/or Griffin Capital Essential Asset Advisor II,
LLC.
“Material Acquisition” means an acquisition of assets with a total cost that is
more than (a) 20% of Total Asset Value based upon the most recent compliance
certificate submitted prior to such acquisition, or (b) one hundred million
dollars ($100,000,000.00).
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of (i) the Borrower
and its Subsidiaries, other than owners of Pool Properties, and the Guarantor,
taken as a whole, or (ii) any owner of a Pool Property, (b) the ability of any
of the Credit Parties to perform their obligations under the Loan Documents or
(c) the rights of or benefits available to the Administrative Agent or the
Lenders under the Loan Documents.
“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which any Credit Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.
“Maturity Date” means December 12, 2018, as the same may be extended in
accordance with Section 2.19.
“Maximum Loan Available Amount” means, on any date, an amount equal to the
lesser of (a) the Total Commitments or (b) the aggregate Borrowing Base
Availability.
“Maximum Rate” shall have the meaning set forth in Section 9.13.
“Moody’s” means Moody’s Investors Service, Inc., and its successors.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Operating Income” shall mean, for any income producing operating Real
Property, the difference between (a) any rentals, proceeds and other income
received from such property, but excluding any early lease termination penalties
during the determination period, less (b) an amount equal to all costs and
expenses (excluding Interest Expense, depreciation and amortization expense, and
any expenditures that are capitalized in accordance with GAAP) incurred as a
result of, or in connection with, or properly allocated to, the operation or
leasing of such property during the determination period; provided, however,
that the amount for the expenses for the management of

- 17 -

--------------------------------------------------------------------------------




a property included in clause (b) above shall be set at the greater of actual or
three percent (3%) of the amount provided in clause (a) above, less (c) the
Capital Expenditure Reserve. Net Operating Income shall be calculated based on
the immediately preceding calendar quarter, annualized, unless the Real Property
is being simultaneously acquired by the Borrower or a Subsidiary and added as a
Pool Property, in which event annualized NOI shall be calculated based on the
historical data provided by the Borrower, subject to adjustment by the
Administrative Agent in its reasonable discretion, and thereafter until such
Real Property has been owned by the Borrower or its Subsidiaries for the
entirety of a calendar quarter, Net Operating Income shall be grossed up for
such ownership period. Net Operating Income shall be calculated on a
consolidated basis in accordance with GAAP but adjusted for non-cash operating
items such as straight line rents and the amortization of above and below market
lease assets and liabilities and other non-cash items and including (without
duplication) the Equity Percentage of Net Operating Income for the Borrower’s
Unconsolidated Affiliates.
“Note” means a promissory note in the form attached hereto as Exhibit D payable
to a Lender evidencing certain of the obligations of the Borrower to such Lender
and executed by Borrower, as the same may be amended, supplemented, modified or
restated from time to time; “Notes” means, collectively, all of such Notes
outstanding at any given time.
“Obligations” means all liabilities, obligations, covenants and duties of any
Credit Party to the Administrative Agent, the Issuing Bank and/or any Lender
arising under or otherwise with respect to any Loan Document, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any bankruptcy or other insolvency
proceeding naming such person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceedings.
“OFAC” has the meaning set forth in Section 3.16.
“OP” means Griffin Capital Essential Asset Operating Partnership II, L.P., a
Delaware limited partnership.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, and not including the Excluded Taxes.
“Parent” means Griffin Capital Essential Asset REIT II, Inc., a Maryland
corporation.
“Payout Ratio” means the ratio of cash dividends or distributions to common
equity holders of the Parent paid or payable for the applicable period to Core
Funds from Operations.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

- 18 -

--------------------------------------------------------------------------------




“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;
(b)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;
(c)    deposits to secure the performance of bids, trade contracts, purchase,
construction or sales contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;
(d)    the Title Instruments and Liens (including customary Liens granted to or
for the benefit of a Governmental Authority in connection with tax increment
financing, tax abatements, or entitlement/payment in lieu of taxes structures)
approved by the Administrative Agent;
(e)    uniform commercial code protective filings with respect to personal
property leased to the Borrower or any Subsidiary;
(f)    landlords’ liens for rent not yet due and payable;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than the Loans.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having an investment grade credit rating on the date of
acquisition;
(c)    investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
90 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e)    investments in Subsidiaries and Unconsolidated Affiliates made in
accordance with this Agreement.

- 19 -

--------------------------------------------------------------------------------




“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning set forth in Section 9.01.
“Pledge Agreement” means those certain Pledge and Security Agreements, executed
by Borrower in favor of Administrative Agent pledging Borrower’s interest in the
Pledged Membership Interests.
“Pledged Membership Interests” means, collectively, the 100% ownership (or in
the sole discretion of the Administrative Agent, the economic) interests now or
hereafter pledged by Borrowers hereunder and subject to the liens and security
interests of the Loan Documents, or intended so to be.
“Pool Debt Service” means an amount equal to the annual principal and interest
payment sufficient to amortize in full during a thirty (30) year period, a loan
in an amount equal to the amount of the Unsecured Debt, calculated using an
interest rate equal to the greater of: (1) the then current annual yield on ten
(10) year obligations issued by the United States Treasury on the Business Day
immediately prior to the date of borrowing request plus two and one-half percent
(2.50%), or (2) six and one-half percent (6.50%).
“Pool DSCR” means the ratio of (i) the aggregate Net Operating Income from the
Pool Properties to (ii) Pool Debt Service.
“Pool Leverage Ratio” means: (a) prior to the occurrence of the Security
Interest Termination Event, the ratio of the aggregate Credit Exposure of the
Lenders to Pool Value, and (b) from and after the occurrence of the Security
Interest Termination Event, the ratio of the Unsecured Debt to Pool Value.
“Pool Property(ies)” means the Real Properties described on Schedule 5.12
attached hereto and together with any additional property, whether now existing
or hereafter acquired, each of which shall either (A) have been approved by the
Required Lenders, or (B) meet the following criteria at all times:
(a)    An (i) existing operating, income producing office or industrial property
or (ii) provided that there are no fewer than eight (8) Pool Properties and the
Parent’s Total Asset Value is $250,000,000 or greater, a to-be-developed office
or industrial property which is 100% pre-leased to a single tenant scheduled to
take occupancy within 30 months subject to an executed lease, and in each
instance located in the United States;

- 20 -

--------------------------------------------------------------------------------




(b)    Having at the time of acceptance as a Pool Property, leasing and
occupancy of no less than 80%, provided that for purposes hereof, the following
tenants shall be included in “occupancy” (i) a tenant which will take occupancy
within 12 months subject only to completion of tenant build-out work, (ii) a
replacement tenant which will take occupancy within 12 months of prior tenant
vacating, pursuant to an executed lease, subject only to completion of tenant
build-out work, or (iii) for an Asset under Development, a tenant that is
scheduled to take occupancy within 30 months subject to an executed lease;
(c)    At the time of acceptance as a Pool Property, (i) having a minimum lease
term of at least five (5) years if such property is leased to a single tenant,
and (ii) having a weighted average remaining lease term of at least five (5)
years if a multi tenanted property, unless, in either case, (i) approved by the
Administrative Agent only if either the Value of such Real Property is
$50,000,000.00 or less, or there will be at least 8 Pool Properties at the time
of the inclusion of such Real Property, or (ii) otherwise approved by the
Majority Lenders;
(d)    Consisting of one or more separate tax parcels;
(e)    Owned 100% by Borrower or a wholly owned Subsidiary of the Borrower (i)
in fee simple, or (ii) subject to a financeable ground lease with a remaining
term of no less than 30 years which has approved by Administrative Agent in its
sole discretion, whose membership interests, prior to the occurrence of a
Security Interest Termination Event, are subject to the Liens of the Pledge
Agreement;
(f)    Free of any material environmental, structural, architectural, mechanical
or title defects;
(g)    Insured in form and substance in all manners customary for commercial
real estate lending;
(h)    Not subject to any mortgage or other Lien other than Permitted
Encumbrances;
(i)    The Equity Interests in or cash flows from the special purpose entity
which owns such property (and all subsidiaries of the Parent or the Borrower
which own Equity Interests in such special purpose entity) are not subject to a
Lien or negative pledge to any other lender;
(j)    Such Real Property shall have been approved as a Pool Property (i) by
Administrative Agent only if either the Value of such Real Property is
$50,000,000.00 or less, or there will be at least 8 Pool Properties at the time
of the inclusion of such Real Property, or (ii) otherwise by the Majority
Lenders;
(k)    Such Real Property meets all other customary standards for commercial
real estate lending.

- 21 -

--------------------------------------------------------------------------------




If a Real Property does not meet the foregoing requirements, acceptance of such
Real Property as a Pool Property shall require the consent of the Required
Lenders in their sole discretion.
“Pool Property Owner” shall mean, from time to time, a wholly owned Subsidiary
of the Borrower which is the owner or owners of the fee simple interest in, or
the approved ground or tax increment lessee of, a Pool Property or the Pool
Properties.
“Pool Value” means the sum of (i) for completed Pool Properties, Net Operating
Income from the Pool Properties divided by 7.75% plus (ii) for Pool Properties
which are Assets under Development, the lesser of (a) undepreciated cost basis
or (b) stabilized appraised value based on the most recent MAI appraisal
obtained by the Borrower.
“Preliminary Approval” shall mean the following:
(a)    Delivery by the Borrower to the Administrative Agent and the Lenders of a
written request respect to any Individual Property proposed to be a Pool
Property together with the following, each such item to the reasonable
satisfaction of the Administrative Agent:
(i)    A physical description;
(ii)    A current rent roll for the Individual Property, along with operating
statements;
(iii)    If the Individual Property is a to-be-developed office or industrial
property, a construction budget and sources and uses statement, including a pro
forma Borrowing Base Certificate which includes anticipated funding of the
Revolving Loan to complete 100% of construction for such Individual Property;
(iv)    To the extent then available in Borrower’s files, copies of existing
title insurance policies, a title report and similar Lien status information;
(v)    The Borrower’s certification that to its knowledge the proposed Pool
Property presently satisfies (or is anticipated to satisfy upon the approval of
such Pool Property) the criteria for Pool Properties; and
(vi)     Such other customary due diligence as the Administrative Agent may
reasonably request.
(b)    Administrative Agent shall, within five (5) Business Days after delivery
of all items described in subsection (a), above, grant or deny the preliminary
approval for the proposed Pool Property, with any denial providing an
explanation of the reasons for such denial.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by KeyBank, National Association, as its prime rate in effect at its
principal office in Cleveland, Ohio; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

- 22 -

--------------------------------------------------------------------------------




“Public Lender” has the meaning set forth in Section 9.01.
“Qualified ECP Party” means, in respect of any interest rate cap, swap or other
hedging obligation, each Person which is a Credit Party that has total assets
exceeding $10,000,000 at the time such Credit Party’s guarantee and/or other
credit or collateral support, of such interest rate cap, swap or other hedging
obligation becomes effective, or otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder
“Rating Agency” means any of S&P, Moody’s and Fitch.
“Real Property” means, collectively, all interest in any land and improvements
located thereon (including direct financing leases of land and improvements
owned by a Credit Party), together with all equipment, furniture, materials,
supplies and personal property now or hereafter located at or used in connection
with the land and all appurtenances, additions, improvements, renewals,
substitutions and replacements thereof now or hereafter acquired by a Credit
Party.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the indoor or outdoor environment or into or out of any
property in violation of applicable Environmental Laws.
“Release Conditions” has the meaning set forth in Section 5.13(a).
“Release Request” has the meaning set forth in Section 5.13(a).
“Remedial Action” means all actions, including without limitation any capital
expenditures, required or necessary to (i) clean up, remove, treat or in any
other way address any Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material so it does
not migrate or endanger public health or the environment; (iii) perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(iv) bring facilities on any property owned or leased by the Borrower or any of
its Subsidiaries into compliance with all Environmental Laws.
“Required Lenders” means, as of any date of determination, Lenders having more
than 66 2/3% of the Total Commitments or, if the Commitments of each Lender to
make Loans, the commitment of the Swingline Lender to make Swingline Loans, and
the obligation of the Issuing Bank to issue Letters of Credit have been
terminated pursuant to Article VII, Lenders holding in the aggregate at least 66
2/3% of the aggregate Obligations (including the aggregate amount of each
Lender’s risk participation and funded participation in LC Exposure and
Swingline Loans); provided

- 23 -

--------------------------------------------------------------------------------




that the Commitment of, and the portion of the Obligations held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any ownership interests in the
Parent, Borrower or any Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such ownership interests in the Parent or Borrower or any option, warrant
or other right to acquire any such shares of capital stock of the Parent or the
Borrower.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Revolving Loans, its LC
Exposure and Swingline Exposure at such time.
“Revolving Loan” means a revolving Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poors Financial
Services LLC business, and its successors.
“Secured Debt” means any Indebtedness of Borrower, Guarantor or their direct or
indirect subsidiaries which is secured by a lien on real property, an ownership
interest in any Person or any other asset. Secured Debt shall include Borrower's
and Guarantor's pro rata share of Secured Debt of any non-wholly-owned direct or
indirect subsidiary, but shall not include the Loan.
“Secured Debt Ratio” means the ratio of Secured Debt to Total Asset Value.
“Secured Recourse Debt” means all Secured Debt of any Person on a recourse basis
to such Person, the Borrower or any Guarantor.
“Secured Recourse Debt Ratio” means the ratio all Secured Recourse Debt to Total
Asset Value.
“Security Interest Termination Event” means Borrower’s satisfaction of each of
the following:
(a)
a Total Asset Value of $500,000,000.00 or more;

(b)
a Tangible Net Worth of $250,000,000.00 or more;

(c)
a Fixed Charge Coverage Ratio of no less than 1.50:1.00;

(d)
a Consolidated Leverage Ratio of no greater than sixty percent (60%);

(e)
at least fifteen (15) Pool Properties;

(f)
no single Pool Property represents greater than fifteen percent (15%) of the
Pool Value.


- 24 -

--------------------------------------------------------------------------------




“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Governmental Authority to which the Administrative Agent is
subject, with respect to the Adjusted LIBO Rate, for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute Eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subsidiary” means, with respect to Borrower, Guarantor, Parent or any Credit
Party, as applicable (for the purposes of this definition, the “parent”), at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held by parent, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent.
“Subsidiary Guarantor” means each Pool Property Owner, and each other Subsidiary
of the Borrower which owns a direct or indirect Equity Interest in a Subsidiary
Guarantor.
“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
syndication agent hereunder.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means KeyBank, National Association, in its capacity as
lender of Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Tangible Net Worth” means total assets (without deduction for accumulated
depreciation) less (1) all intangible assets and (2) all liabilities (including
contingent and indirect liabilities), all as determined in accordance with GAAP
(unless otherwise indicated herein). The term "intangibles" shall include,
without limitation, (i) deferred charges, and (ii) the aggregate of all amounts
appearing on the assets side of such balance sheet for franchises, licenses,
permits, patents, patent applications, copyrights, trademarks, trade names,
goodwill, treasury stock, experimental or organizational expenses, straight-line
rent accruals and other like intangibles but excluding all amounts for real

- 25 -

--------------------------------------------------------------------------------




property acquisitions that have been allocated to lease intangibles. The term
"liabilities" shall include, without limitation, (i) Indebtedness secured by
liens on property of the Person or other debt with respect to which Tangible Net
Worth is being computed whether or not such Person is liable for the payment
thereof, (ii) deferred liabilities and (iii) capital lease obligations, but
shall exclude all amounts for real property acquisition costs which have been
allocated to lease intangibles. Tangible Net Worth shall be calculated on a
consolidated basis in accordance with GAAP (unless otherwise indicated herein).
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Title Instruments” means true and correct copies of all instruments of record
in the Office of the County Clerk, the Real Property Records or of any other
Governmental Authority affecting title to all or any part of the Pool
Properties, including but not limited to those (if any) which impose restrictive
covenants, easements, rights-of-way or other encumbrances on all or any part of
the Pool Properties.
“Total Asset Value” means the sum of (without duplication) (a) the aggregate
Value of all of Borrower's, Guarantor's and their direct and indirect
subsidiaries' Real Property, plus (b) the cost of assets acquired in the
preceding twelve (12) months, plus (c) cost of Assets Under Development plus (d)
the amount of any cash and cash equivalents, excluding tenant security and other
restricted deposits of the Borrower and its Subsidiaries. For any non-wholly
owned Real Properties, Total Asset Value shall be adjusted for Borrower's and
Guarantor's pro rata ownership percentage.
“Total Commitment” means the sum of the Commitments of the Lenders, as in effect
from time to time. On the Effective Date the Total Commitment equals
$250,000,000.
“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans, and the use of the
proceeds thereof.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unconsolidated Affiliate” means, without duplication, in respect of any Person,
any other Person (other than a Person whose stock is traded on a national
trading exchange) in whom such Person holds a voting equity or ownership
interest and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person.
“Unhedged Variable Rate Debt” means Indebtedness of the Parent, the Borrower and
their Subsidiaries on a consolidated basis (without duplication) which has a
floating rate of interest and which interest rate is not fixed, capped or
otherwise limited by an interest rate protection product.

- 26 -

--------------------------------------------------------------------------------




“Unsecured Debt” means all Indebtedness of any Person which is not Secured Debt,
provided that any Indebtedness which is secured primarily by a pledge of Equity
Interests and/or cash flow from an entity that owns Real Property shall be
deemed Unsecured Debt.
“Unused Fee” shall have the meaning set forth in Section 2.11(a).
“Usage” means, from time to time, the aggregate Revolving Loans and LC Exposure
of each Lender (but excluding, for the sake of clarity, any Swingline Loans or
participation exposure in connection with any Swingline Loans).
“Value” means the sum of the following:
(a)    For each Pool Property, the Pool Value;
(b)    For each operating Real Property which is not a Pool Property, Net
Operating Income divided by 7.75%;
(c)    For Assets Under Development, undepreciated cost basis;
(d)    For each unimproved land parcel, undepreciated cost basis; and
(e)    For each mortgage loan investment, the lower of cost basis or face value.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words “herein,” “hereof,” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

- 27 -

--------------------------------------------------------------------------------




SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time and shall be determined, as
to the Parent and its Subsidiaries, on a consolidated basis; provided that, if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II
The Credits
SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender's Credit Exposure exceeding such Lender's
Commitment, or (ii) the aggregate Credit Exposure of the Lenders exceeding the
Maximum Loan Available Amount; provided however, that no Lender shall be
obligated to make a Revolving Loan in excess of such Lender’s Applicable
Percentage of the difference between (A) the Maximum Loan Available Amount and
(B) the Credit Exposure. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
SECTION 2.02    Loans and Borrowings.
(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender's failure to make Loans as required.
(b)    Subject to Section 2.13, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than

- 28 -

--------------------------------------------------------------------------------




$1,000,000, provided that an ABR Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e). Each Swingline Loan shall be in an amount that is an integral multiple
of $100,000 and not less than $1,000,000. Borrowings of more than one Type may
be outstanding at the same time; provided that there shall not at any time be
more than a total of five (5) Eurodollar Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, Boston, Massachusetts
time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 12:00 noon, Boston, Massachusetts
time, one Business Day before the date of the proposed Borrowing; provided that
any such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) may be given not later than
11:00 a.m., Boston, Massachusetts time, on the date of the proposed Borrowing.
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in the form of Exhibit E attached hereto and hereby
made a part hereof and signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower's account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Borrowing is specified in the Borrowing
Request, then the requested Borrowing shall be an ABR Borrowing. If no Interest
Period is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month's
duration, in the case of a Eurodollar Borrowing. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender's Loan to be made as part of the requested Borrowing.

- 29 -

--------------------------------------------------------------------------------




SECTION 2.04    Swingline.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $25,000,000.00, (ii) the aggregate Credit
Exposure of the Lenders exceeding the total Commitments of the Lenders, or (iii)
the aggregate Credit Exposure of the Lenders exceeding the total Maximum Loan
Available Amount, and in all events no Swingline Loan shall be outstanding for
more than ten (10) Business Days; provided that the Swingline Lender shall not
be required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., Boston, Massachusetts time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to a general
deposit account at the discretion of the Borrower (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank) by 4:00 p.m.,
Boston, Massachusetts time, on the requested date of such Swingline Loan.
The Swingline Lender may by written notice given to the Administrative Agent not
later than 10:00 a.m., Boston, Massachusetts time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender's Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, within two (2) Business Days after receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender's Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever, provided no Lender shall be required to acquire a
participation in a Swingline Loan to the extent same would result in such
Lender's Credit Exposure exceeding such Lender's Commitment. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section

- 30 -

--------------------------------------------------------------------------------




2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear, in each instance in
accordance with Section 2.17(a); provided that any such payment so remitted
shall be repaid to the Swingline Lender or to the Administrative Agent, as
applicable, if and to the extent such payment is required to be refunded to the
Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
SECTION 2.05    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time prior to thirty (30) days before the termination
of the Availability Period. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. The Administrative Agent shall remit a copy of such request to the
Lenders. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank's standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension

- 31 -

--------------------------------------------------------------------------------




of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed $25,000,000, (ii) the aggregate Credit
Exposure of the Lenders shall not exceed the Total Commitments of the Lenders,
(iii) the aggregate Credit Exposure of the Lenders shall not exceed the total
Maximum Loan Available Amount and (iv) the face amount of the subject Letter of
Credit shall not be less than $100,000. The Issuing Bank shall have no
obligation to issue a Letter of Credit if a default of any Lender’s obligations
to fund any amount under this Agreement exists or any Lender is at such time a
Defaulting Lender hereunder, unless the Issuing Bank has entered into
satisfactory arrangements with the Borrower or such Lender to eliminate the
Issuing Bank’s risk with respect to such Lender (with cash collateral pledged to
the Issuing Bank in the amount of such defaulting or Defaulting Lender’s pro
rata portion of the Letter of Credit being deemed satisfactory).
(c)    Expiration Date. Each Letter of Credit shall expire upon the earlier to
occur of (i) one year from the date issuance, subject to a customary one year
extension “evergreen” provision, or (ii) not later than the close of business on
the date that is thirty (30) days prior to the Maturity Date unless (1) all the
Lenders have approved such expiry date, or (2) the Borrower agrees to deliver to
the Administrative Agent no later than thirty (30) days prior to the Maturity
Date cash collateral in an amount equal to the undrawn amount of such Letter of
Credit, with the Borrower hereby irrevocably requesting a Borrowing of an ABR
Loan to fund such cash collateral payment in the event the Borrower does not
deliver such cash collateral to the Administrative Agent on the due date
thereof.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender's Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever, provided no Lender shall be required to acquire a
participation in a Letter of Credit to the extent same would result in such
Lender's Credit Exposure exceeding such Lender's Commitment.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00

- 32 -

--------------------------------------------------------------------------------




noon, Boston, Massachusetts time, on the Business Day that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., Boston, Massachusetts time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then on the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower's obligation to make such
payment shall be discharged and replaced by the resulting ABR Borrowing or
Swingline Loan. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender's
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Revolving Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower's obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any

- 33 -

--------------------------------------------------------------------------------




document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank's failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank, the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any information to the contrary, or refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(d). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations

- 34 -

--------------------------------------------------------------------------------




of the Issuing Bank under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon, if any; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (g) or (h) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower's risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Required Lenders), be
applied to satisfy other obligations of the Borrower under this Agreement,
provided that, to the extent such obligations are owed to Lenders, such
application shall be on a pro rata basis. If the Borrower is required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Events of Default
have been cured or waived.
SECTION 2.06    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Boston, Massachusetts time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account

- 35 -

--------------------------------------------------------------------------------




of the Borrower maintained with the Administrative Agent in Boston,
Massachusetts, or wire transferred to such other account or in such manner as
may be designated by the Borrower in the applicable Borrowing Request; provided
that ABR Revolving Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(e) shall be remitted by the Administrative Agent to
the Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the corresponding Loan made to the Borrower. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender's Loan included in such Borrowing.
SECTION 2.07    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Loans, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
the form of a Borrowing Request (with proper election made for an interest rate
election only) and signed by the Borrower.

- 36 -

--------------------------------------------------------------------------------




(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.08    Termination, Reduction and Increase of Commitments.
(a)    Unless previously terminated by the Administrative Agent or Borrower in
accordance with this Agreement, the Commitments shall terminate on the Maturity
Date.
(b)    The Borrower may only reduce the Commitments without the prior written
consent of the Administrative Agent and all of the Lenders in the following
circumstances: the Borrower may from time to time reduce the Commitments,
provided that each reduction in the Commitments shall be in an amount that is at
least $50,000,000 and an integral multiple

- 37 -

--------------------------------------------------------------------------------




of $5,000,000, and the Commitments may not be reduced to less than $100,000,000
unless the Commitments are reduced to zero and terminated. The Borrower shall
not reduce the Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.10, the total Credit Exposures would
exceed the Maximum Loan Available Amount. After any reduction in the
Commitments, the Borrower’s option to increase the Commitments provided in
Section 2.08(d) shall terminate.
(c)    The Borrower shall notify the Administrative Agent of any election to
reduce the Commitments under Section 2.08(b) at least three (3) Business Days
prior to the effective date of such reduction, specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable.
Any reduction of the Commitments shall be permanent. Each reduction in the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments. A reduction in the outstanding principal balance shall
not constitute a reduction in the Commitments without the notice required above
being delivered to Administrative Agent as set forth above.
(d)    Provided no Default or Event of Default shall then be in existence, the
Borrower shall have the right, on one or more occasions, to elect to increase
the Total Commitments; provided, however, that (i) the amount of each such
increase shall not be less than One Hundred Million Dollars ($100,000,000) or in
increments of Fifty Million Dollars ($50,000,000) in excess thereof, and (ii)
the aggregate amount of all such increases shall not cause the Total Commitments
to exceed One Billion Two Hundred Fifty Million Dollars ($1,250,000,000). Such
right may be exercised by the Borrower by written notice to the Administrative
Agent, which election shall designate the requested increase in the Total
Commitments. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten (10)
Business Days from the date of delivery of such notice to the Lenders), and each
Lender shall endeavor to respond as promptly as possible within such time
period. Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Commitment (which decision shall
be in its sole discretion) and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested increase. Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment. The Administrative Agent shall notify the Borrower
and each Lender of the Lenders’ responses to each request made hereunder. To
achieve the full amount of a requested increase and subject to the approval of
the Administrative Agent and the Issuing Bank (which approvals shall not be
unreasonably withheld, conditioned or delayed), the Borrower may also invite
additional lenders approved by the Administrative Agent (provided that no
approval of the Administrative Agent shall be required if such new lender is an
Affiliate of a Lender or an Approved Fund) to become Lenders pursuant to a
joinder agreement (each a “Lender Joinder Agreement”) in form and substance
reasonably satisfactory to the Administrative Agent and its counsel. If the
Total Commitment is increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective

- 38 -

--------------------------------------------------------------------------------




date (the “Increase Effective Date”) and the final allocation of each Lender’s
increased Commitments. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase (with such
increase being pro rata among existing Lenders choosing to increase their
Commitments) and the Increase Effective Date. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Increase Effective Date signed by an Authorized
Officer of the Borrower (i) certifying and attaching the resolutions adopted by
the Borrower approving or consenting to such increase, and (ii) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article 6 and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this Section
2.08(d), the representations and warranties contained in Section 3.04 shall be
deemed to refer to the most recent statements furnished to the Administrative
Agent, and (B) no Default or Event of Default exists. Existing Lenders may, as
necessary, receive a prepayment of amounts of the Revolving Loan outstanding on
the Increase Effective Date to the extent necessary to keep the outstanding
Revolving Loan ratable with any revised Applicable Percentages arising from any
non-ratable increase in the Commitments under this Section, which prepayment
shall be accomplished by the pro rata funding required of the Lender(s) issuing
new or increased Commitments. Provided further, however, at Borrower’s option,
Borrower may request that any such requested increase in the amount of the Total
Commitments be effected through the addition of one or more term loan
commitments which may bear interest at different rates than the existing Loans
(and, in such event, all references in this Section 2.08(d) to any increase in
the Total Commitments (or any Commitment), as and to the extent applicable at
any time, shall be deemed and construed to mean and refer to any such term loan
commitment in the amount of such increase, mutatis mutandis), subject further,
however, (1) to the continued applicability of the terms and provisions of this
Section 2.08(d) and (2) the prior execution and delivery by each Credit Party of
such other and further amendments, agreements, instruments, and documents which
Administrative Agent may then require in its sole but reasonable determination
to effect any such term loan commitment in the amount of such increase.
SECTION 2.09    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date, and (ii) subject to Section
2.04, to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the Maturity Date and the first date after such Swingline
Loan is made that is ten (10) Business Days after such Swingline Loan is made;
provided that on each date that a Borrowing is made, the Borrower shall repay
all Swingline Loans then outstanding. At the request of each Lender, the Loans
made by such Lender shall be evidenced by a Note payable to such Lender in the
amount of such Lender’s Commitment.

- 39 -

--------------------------------------------------------------------------------




(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender's share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (c)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
SECTION 2.10    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay, without penalty, any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (b) of this Section, and subject to Section
2.15, if applicable.
(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Boston, Massachusetts time,
three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., Boston, Massachusetts
time, one Business Day before the date of prepayment, or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, Boston, Massachusetts
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that is an integral multiple of $100,000 and not less than $500,000. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.
(c)    In connection with the prepayment of any Loan prior to the expiration of
the Interest Period applicable thereto, the Borrower shall also pay any
applicable expenses pursuant to Section 2.15.
(d)    Amounts to be applied to the prepayment of Loans pursuant to any of the
preceding subsections of this Section shall be applied, first, to reduce
outstanding ABR

- 40 -

--------------------------------------------------------------------------------




Loans and next, to the extent of any remaining balance, to reduce outstanding
Eurodollar Loans. Each such prepayment shall be applied to prepay ratably the
Loans of the Lender.
(e)    If at any time the total Credit Exposure of the Lenders exceeds the then
effective Maximum Loan Available Amount, the Borrower shall prepay the Loans in
an amount equal to such excess within one (1) Business Day after such
occurrence, with any such payment being applied (i) first to the outstanding
Revolving Loans, (ii) second to the outstanding Swingline Loans, and (iii) third
to cash collateralize any LC Exposure.
SECTION 2.11    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender an unused fee (the “Unused Fee”), which shall accrue during the
period from and including the date of this Agreement to, but excluding, the
earlier to occur of (i) date on which such Commitment terminates, or (ii) the
date on which the Borrower qualifies and elects to have the Applicable Rate
determined by reference to its Debt Rating, (a) at .25% per annum on the average
daily unused amount of the Commitment of such Lender if Usage is less than 50%
of such Lender’s Commitment, and (b) at .15% per annum on the average daily
unused amount of the Commitment of such Lender if Usage is greater than or equal
to 50% of such Lender’s Commitment. Unused Fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day and on the date on
which the Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any Unused Fees accrued as of the date on
which the Commitments terminate shall be payable on demand. All Unused Fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day) and shall be based on the then existing Commitments of the Lenders.
(b)    From and after the date on which the Borrower qualifies and elects to
have the Applicable Rate determined by reference to its Debt Rating, the
Borrower agrees to pay to the Administrative Agent for the account of each
Lender (based on each Lender’s Applicable Percentage) a facility fee (the
“Facility Fee”) which shall accrue at the per annum rate referenced in the grid
set forth in clause (c) of the definition of Applicable Rate, times the Total
Commitments. Such fee shall be payable quarterly in arrears on the last day of
each March, June, September and December during the term of this Agreement and
on the Termination Date or any earlier date of termination of the Commitments or
reduction of the Commitments to zero. The Borrower acknowledges that the fee
payable hereunder is a bona fide commitment fee and is intended as reasonable
compensation to the Lenders for committing to make funds available to the
Borrower as described herein and for no other purposes.
(c)    The Borrower agrees to pay to the Administrative Agent and/or Syndication
Agent as applicable, for its own account, fees payable in the amounts and at the
times separately agreed upon in any fee letter executed by the Borrower in
connection with the transactions contemplated hereby.

- 41 -

--------------------------------------------------------------------------------




(d)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the Applicable Rate provided for
Revolving Loans which are Eurodollar Loans on the average daily amount of such
Lender's LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the date of this
Agreement to but excluding the later of the date on which such Lender's
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided cash collateral satisfactory to the
Issuing Bank shall be payable, to the maximum extent permitted by applicable
Legal Requirements, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.20(a)(iv) with the balance of such fee, if any,
payable to the Issuing Bank for its own account, and (ii) to the Issuing Bank a
fronting fee, in the amount of 0.125% of the face amount of each Letter of
Credit (but not less than $500.00 for each Letter of Credit). Participation fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the date of this
Agreement; provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Fronting fees shall be payable
in full in advance on the date of the issuance, or renewal or extension of each
Letter of Credit, and are not refundable. Any other fees payable to the Issuing
Bank pursuant to this paragraph shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(e)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Unused Fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
(f)    In the event that the Maturity Date is extended in accordance with the
terms of Section 2.19, the Borrower agrees to pay to the Administrative Agent
for the account of each Lender an extension fee equal to 0.20% of the Total
Commitments of the Lenders on the first effective day of the extension.
SECTION 2.12    Interest.
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the lesser of (x) the Alternate Base Rate plus the
Applicable Rate, or (y) the Maximum Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
lesser of (a) the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate, or (b) the Maximum Rate.

- 42 -

--------------------------------------------------------------------------------




(c)    Notwithstanding the foregoing, (A) if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, the lesser
of (x) 4% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section, or (y) the Maximum Rate, or (ii) in the
case of any other amount, the lesser of (x) 4% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section, or (y) the Maximum Rate; and
(B) after the occurrence of any Event of Default, at the option of the
Administrative Agent, or if the Administrative Agent is directed in writing by
the Required Lenders to do so, the Loan shall bear interest at a rate per annum
equal to the lesser of (x) 4% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section, or (y) the Maximum Rate.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days and twelve (12) 30-day months, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.13    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that (i) the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period and (ii) such fact is generally applicable to its loans of
this type to similar borrowers, as evidenced by a certification from such
Lenders;

- 43 -

--------------------------------------------------------------------------------




then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
SECTION 2.14    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition (other than one relating to Excluded Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's or the Issuing Bank's capital or on the capital of
such Lender's or the Issuing Bank's holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company could have achieved but for such Change in Law (taking
into consideration such Lender's or the Issuing Bank's policies and the policies
of such Lender's or the Issuing Bank's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company for any such reduction suffered.

- 44 -

--------------------------------------------------------------------------------




(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or the Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.15    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked under Section 2.10(b)),
or (d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.18, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.
SECTION 2.16    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes

- 45 -

--------------------------------------------------------------------------------




or Other Taxes; provided that if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate. If a payment made to a Lender under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law

- 46 -

--------------------------------------------------------------------------------




(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (e), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
SECTION 2.17    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 1:00
p.m., Boston, Massachusetts time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its main offices in Cleveland, Ohio, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly
to the Persons entitled thereto. If the Administrative Agent receives a payment
for the account of a Lender prior to 1:00 p.m., Boston, Massachusetts time, such
payment must be delivered to the Lender on the same day and if it is not so
delivered due to the fault of the Administrative Agent, the Administrative Agent
shall pay to the Lender entitled to the payment interest thereon for each day
after payment should have been received by the Lender pursuant hereto until the
Lender receives payment, at the Federal Funds Effective Rate. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon

- 47 -

--------------------------------------------------------------------------------




than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Effective Rate.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to 2.06(b) or 2.17(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender's obligations under such Sections until all such
unsatisfied obligations are fully paid.
(f)    If, as a result of any restatement of or other adjustment to the
financial statements of Parent or Borrower or for any other reason, Parent,
Borrower, Administrative Agent, or the Lenders determine that (i) the
Consolidated Leverage Ratio as calculated by Parent and Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Leverage Ratio would have resulted in higher or lower pricing for such period,
then (A) if the proper calculation results in a higher pricing for such period,
Borrower shall immediately and retroactively be obligated to pay to
Administrative Agent for the

- 48 -

--------------------------------------------------------------------------------




account of the applicable Lenders, within three (3) Business Days after demand
by Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to any Credit Party under the Bankruptcy
Code of the United States, automatically and without further action by
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period, and (B) if the proper
calculation results in a lower pricing for such period, Borrower shall receive a
credit or refund of any overpayment promptly after such determination. This
paragraph shall not limit the rights of Administrative Agent or any Lender, as
the case may be, under Section 2.12(c) or under Article VII (in each instance to
the extent the Borrower is in violation of Section 5.02(a) or such restatement
of or other adjustment or recalculation otherwise constitutes an Event of
Default hereunder). To the extent that Administrative Agent makes any
determination under this Section 2.17(f) based on computations provided by
anyone other than Borrower, Administrative Agent shall deliver a copy of same to
the Borrower prior to the demand for excess interest and fees.
SECTION 2.18    Mitigation Obligations; Replacement of Lenders.
(a)    Each Lender and the Issuing Bank will notify the Borrower of any event
occurring after the date of this Agreement which will entitle such Person to
compensation pursuant to Sections 2.14 and 2.16 as promptly as practicable after
it obtains knowledge thereof and determines to request such compensation,
provided that such Person shall not be liable for the failure to provide such
notice. If any Lender or the Issuing Bank requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
such Person or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, then such Lender or the Issuing Bank shall use reasonable
efforts to avoid or minimize the amounts payable, including, without limitation,
the designation of a different lending office for funding or booking its Loans
and Letters of Credit hereunder or the assignment of its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the Issuing Bank, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender or the Issuing
Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the Issuing Bank. The Borrower hereby agrees
to pay all reasonable and documented costs and expenses incurred by any Lender
or the Issuing Bank in connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender

- 49 -

--------------------------------------------------------------------------------




accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
SECTION 2.19    Extension.
(a)    So long as no Event of Default or Default shall be in existence on the
date on which notice is given in accordance with the following clause (i) and on
the Maturity Date, Borrower may extend the Maturity Date to December 12, 2019,
upon satisfaction of the following: (i) delivery of a written request to
Administrative Agent at least sixty (60) days, but no more than one hundred
twenty (120) days, prior to the Maturity Date then in effect; (ii) payment to
Administrative Agent for the benefit of the Lenders of the extension fee set
forth in Section 2.11(f), which fee shall be payable on or before the then
applicable Maturity Date; and (iii) payment by Borrower of all fees and expenses
to Administrative Agent and the Lenders to the extent then due. Such extension
shall be evidenced by delivery of written confirmation of the same by
Administrative Agent to Borrower, but Administrative Agent’s failure to timely
deliver the notice shall not affect Borrower’s right to extend so long as the
conditions contained herein are satisfied.
(b)    If the Maturity Date is extended, all of the other terms and conditions
of this Agreement and the other Loan Documents (including interest payment
dates) shall remain in full force and effect and unmodified, except as expressly
provided for herein. The extension of the Maturity Date is subject to the
satisfaction of each of the following additional conditions:
(i)    The representations and warranties of each Credit Party set forth in this
Agreement or any other Loan Document to which such Credit Party is a signatory
shall be true and correct in all material respects on the date that the
extension request is given to the Administrative Agent and on the first day of
the extension (except to the extent such representations and warranties relate
to a specified date);
(ii)    no Default or Event of Default has occurred and is continuing on the
date on which the Borrower gives the Administrative Agent the extension request
or on the first day of the extension;

- 50 -

--------------------------------------------------------------------------------




(iii)    the Borrower shall be in compliance with all of the financial covenants
set forth in Section 5.02 hereof both on the date on which the extension request
is given to the Administrative Agent and on the first day of the extension;
(iv)    the Borrower shall have paid to the Administrative Agent all amounts
then due and payable to any of the Lenders, the Issuing Bank and the
Administrative Agent under the Loan Documents, including the extension fee
described in Section 2.11(f) hereof;
(v)    the Borrower shall pay for any and all reasonable out-of-pocket costs and
expenses, including, reasonable attorneys’ fees and disbursements, incurred by
the Administrative Agent in connection with or arising out of the extension of
the Maturity Date;
(vi)    the Borrower shall execute and deliver to Administrative Agent such
other documents, financial statements, instruments, certificates, opinions of
counsel, reports, or amendments to the Loan Documents as the Administrative
Agent shall reasonably request regarding the Credit Parties as shall be
necessary to effect such extension; and
(vii)    a written agreement evidencing the extension is signed by the
Administrative Agent, the Credit Parties and any other Person to be charged with
compliance therewith, which agreement such parties agree to execute if the
extension conditions set forth above have been satisfied.
SECTION 2.20    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 9.02.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of a Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to ARTICLE VII or
otherwise, and including any amounts made available to Administrative Agent by
that Defaulting Lender pursuant to Section 9.08), shall be applied at such time
or times as may be determined by Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, if so determined by Administrative Agent or requested by the Issuing Bank
or the Swingline Lender, to be held as cash collateral for future funding
obligations of such Defaulting Lender

- 51 -

--------------------------------------------------------------------------------




of any participation in any outstanding and undrawn Letter of Credit; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Credit Agreement, as determined by
Administrative Agent; fifth, if so determined by Administrative Agent and the
Borrower, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of such Defaulting Lender to fund Loans under this
Credit Agreement; sixth, to the payment of any amounts owing to the
non-Defaulting Lenders, the Issuing Bank or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or the Swingline Lender against such Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Credit
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Credit Agreement; and eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if: (x) such
payment is a payment of the principal amount of any Loans or L/C Disbursements
in respect of which such Defaulting Lender has not fully funded its appropriate
share; and (y) such Loans or L/C Disbursements were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Disbursements owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. A Defaulting Lender: (x) shall not be entitled to receive
any Unused Fee or Facility Fee pursuant to Section 2.11 for any period during
which such Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender); and (y) shall be limited in its right to receive Letter
of Credit fees as provided in Section 2.11.
(iv)    Reallocation of Applicable Percentages to Reduce L/C Exposure. During
any period in which there is a Defaulting Lender which is a Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender which is
a Lender to acquire, refinance or fund participations in Letters of Credit or
Swingline Loans, the “Applicable Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of such Defaulting Lender;
provided, that: (A) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (B) the aggregate obligation of each non-Defaulting Lender
which is a

- 52 -

--------------------------------------------------------------------------------




Lender to acquire, refinance or fund participations in Letters of Credit or
Swingline Loans shall not exceed the positive difference, if any, of: (1) the
Commitment of such non-Defaulting Lender; minus (2) the aggregate outstanding
principal amount of the Revolving Loans of such Lender.
(b)    Defaulting Lender Cure. If the Borrower and Administrative Agent agree in
writing in their reasonable discretion that a Defaulting Lender has taken such
action that it should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
such Defaulting Lender will, to the extent applicable, purchase that portion of
outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Defaulting Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no cessation in status as
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising during the period that such Lender was a Defaulting Lender.
ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders, the Administrative Agent
and the Issuing Bank that:
SECTION 3.01    Organization; Powers. Each Credit Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
SECTION 3.02    Authorization; Enforceability. The Transactions are within the
corporate, partnership or limited liability company powers (as applicable) of
the respective Credit Parties and have been duly authorized by all necessary
corporate, partnership or limited liability company action. This Agreement and
the Loan Documents have been duly executed and delivered by each Credit Party
which is a party thereto and constitute the legal, valid and binding obligation
of each such Person, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect

- 53 -

--------------------------------------------------------------------------------




or which shall be completed at the appropriate time for such filings under
applicable securities laws, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of any
Credit Party or any of the Borrower’s Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Credit Party or any of
the Borrower’s Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by any Credit Party or any of the Borrower’s
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of any Credit Party or any of the Borrower’s Subsidiaries, except
for the benefit of Administrative Agent on behalf of the Lenders as contemplated
herein.
SECTION 3.04    Financial Condition; No Material Adverse Change.
(a)    The Borrower has heretofore furnished to the Lenders management prepared
financial statements as of and for the fiscal quarter ended September 30, 2014,
for Borrower and the Parent. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Parent and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments.
(b)    Since September 30, 2014, no event has occurred which could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.05    Properties.
(a)    Subject to Liens permitted by Section 6.01, each of the Borrower and its
Subsidiaries has title to, or valid leasehold interests in, all its real and
personal property material to its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.
(b)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all patents and other intellectual property material (excluding the rights to
use the name “Griffin”) to the Borrower’s business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(c)    All components of all improvements included within the Real Property
owned or leased, as lessee, by any Credit Party, including, without limitation,
the roofs and structural elements thereof and the heating, ventilation, air
conditioning, plumbing, electrical, mechanical, sewer, waste water, storm water,
paving and parking equipment, systems and facilities included therein, are in
good working order and repair, subject to such exceptions which are not
reasonably likely to have, in the aggregate, a Material Adverse Effect. All
water, gas, electrical, steam, compressed air, telecommunication, sanitary and
storm sewage lines and systems and other similar systems serving the Real
Property owned or leased by any Credit Party are installed and operating and are
sufficient to enable the

- 54 -

--------------------------------------------------------------------------------




Real Property to continue to be used and operated in the manner currently being
used and operated, and no Credit Party has any knowledge of any factor or
condition that reasonably could be expected to result in the termination or
material impairment of the furnishing thereof, subject to such exceptions which
are not likely to have, in the aggregate, a Material Adverse Effect. No
improvement or portion thereof is dependent for its access, operation or utility
on any land, building or other improvement not included in the Real Property
owned or leased by the Borrower or its Subsidiaries, other than for access or
utilities provided pursuant to a recorded easement or other right of way
establishing the right of such access or utilities subject to such exceptions
which are not likely to have, in the aggregate, a Material Adverse Effect.
(d)    To each Credit Party’s knowledge, all franchises, licenses,
authorizations, rights of use, governmental approvals and permits (including all
certificates of occupancy and building permits) required to have been issued by
Governmental Authority to enable all Real Property owned or leased by Borrower
or any of its Subsidiaries to be operated as then being operated have been
lawfully issued and are in full force and effect, other than those which the
failure to obtain in the aggregate could not be reasonably expected to have a
Material Adverse Effect. No Credit Party is in violation of the terms or
conditions of any such franchises, licenses, authorizations, rights of use,
governmental approvals and permits, which violation would reasonably be expected
to have a Material Adverse Effect.
(e)    None of the Credit Parties has received any notice or has any knowledge,
of any pending, threatened or contemplated condemnation proceeding affecting any
Real Property owned or leased by Borrower or any of its Subsidiaries or any part
thereof, or any proposed termination or impairment of any parking (except as
contemplated in any approved expansion approved by Administrative Agent), at any
such owned or leased Real Property or of any sale or other disposition of any
Real Property owned or leased by Borrower or any of its Subsidiaries or any part
thereof in lieu of condemnation, which in the aggregate, are reasonably likely
to have a Material Adverse Effect.
(f)    Except for events or conditions not reasonably likely to have, in the
aggregate, a Material Adverse Effect, (i) no portion of any Real Property owned
or leased by Borrower or any of its Subsidiaries has suffered any material
damage by fire or other casualty loss which has not heretofore been completely
repaired and restored to its condition prior to such casualty, and (ii) no
portion of any Real Property owned or leased by Borrower or any of its
Subsidiaries is located in a special flood hazard area as designated by any
federal Government Authorities or any area identified by the insurance industry
or other experts acceptable to the Administrative Agent as an area that is a
high probable earthquake or seismic area, except as set forth on Schedule
3.05(f).
(g)    There are no Persons operating or managing any Pool Property other than
the Borrower and the Management Company pursuant to (i) the management
agreements delivered to Administrative Agent as of the Effective Date, and (ii)
such other management agreements in form and substance reasonably satisfactory
to the Administrative Agent. To Borrower’s knowledge, no improvement or portion
thereof, or any other part of any Real

- 55 -

--------------------------------------------------------------------------------




Property, is dependent for its access, operation or utility on any land,
building or other improvement not included in the Real Property owned or leased
by the Borrower or its Subsidiaries, other than for access provided pursuant to
a recorded easement or other right of way establishing the right of such access.
SECTION 3.06    Intellectual Property. To the knowledge of each Credit Party,
such Credit Party owns, or is licensed to use, all patents and other
intellectual property material (excluding such rights relating to use of the
name “Griffin”) to its business, and the use thereof by such Credit Party does
not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. To the knowledge of each Credit
Party, there are no material slogans or other advertising devices, projects,
processes, methods, substances, parts or components, or other material now
employed, or now contemplated to be employed, by any Credit Party with respect
to the operation of any Real Property, and no claim or litigation regarding any
slogan or advertising device, project, process, method, substance, part or
component or other material employed, or now contemplated to be employed by any
Credit Party, is pending or threatened, the outcome of which could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.07    Litigation and Environmental Matters.
(a)    Except as set forth in Schedule 3.07 attached hereto, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting any Credit Party or any of the Borrower’s Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
this Agreement or the Transactions.
(b)    Except as disclosed in the environmental reports delivered to the
Administrative Agent (which the Administrative Agent shall promptly deliver to
the Lenders) obtained with respect to a Real Property and with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect:
(i)    to the knowledge of the Credit Parties, all Real Property leased or owned
by Borrower or any of its Subsidiaries is free from contamination by any
Hazardous Material, except to the extent such contamination could not reasonably
be expected to cause a Material Adverse Effect;
(ii)    to the knowledge of the Credit Parties, the operations of Borrower and
its Subsidiaries, and the operations at the Real Property leased or owned by
Borrower or any of its Subsidiaries are in compliance with all applicable
Environmental Laws, except to the extent such noncompliance could not reasonably
be expected to cause a Material Adverse Effect;

- 56 -

--------------------------------------------------------------------------------




(iii)    neither the Borrower nor any of its Subsidiaries have known liabilities
with respect to Hazardous Materials and, to the knowledge of each Credit Party,
no facts or circumstances exist which could reasonably be expected to give rise
to liabilities with respect to Hazardous Materials, in either case, except to
the extent such liabilities could not reasonably be expected to have a Material
Adverse Effect;
(iv)    To the best of the Borrower’s knowledge, (A) the Borrower and its
Subsidiaries and all Real Property owned or leased by Borrower or its
Subsidiaries have all Environmental Permits necessary for the operations at such
Real Property and are in compliance with such Environmental Permits; (B) there
are no legal proceedings pending nor, to the knowledge of any Credit Party,
threatened to revoke, or alleging the violation of, such Environmental Permits;
and (C) none of the Credit Parties have received any notice from any source to
the effect that there is lacking any Environmental Permit required in connection
with the current use or operation of any such properties, in each case, except
to the extent the nonobtainment or loss of an Environmental Permit could not
reasonably be expected to have a Material Adverse Effect;
(v)    neither the Real Property currently leased or owned by Borrower nor any
of its Subsidiaries, nor, to the knowledge of any Credit Party, (x) any
predecessor of any Credit Party, nor (y) any of Credit Parties’ Real Property
owned or leased in the past, nor (z) any owner of Real Property leased or
operated by Borrower or any of its Subsidiaries, are subject to any outstanding
written order or contract, including Environmental Liens, with any Governmental
Authority or other Person, or to any federal, state, local, foreign or
territorial investigation of which a Credit Party has been given notice
respecting (A) Environmental Laws, (B) Remedial Action, (C) any Environmental
Claim; or (D) the Release or threatened Release of any Hazardous Material, in
each case, except to the extent such written order, contract or investigation
could not reasonably be expected to have a Material Adverse Effect;
(vi)    none of the Credit Parties are subject to any pending legal proceeding
alleging the violation of any Environmental Law nor, to the knowledge of each
Credit Party, are any such proceedings threatened, in either case, except to the
extent any such proceedings could not reasonably be expected to have a Material
Adverse Effect;
(vii)    neither the Borrower nor any of its Subsidiaries nor, to the knowledge
of each Credit Party, any predecessor of any Credit Party, nor to the knowledge
of each Credit Party, any owner of Real Property leased by Borrower or any of
its Subsidiaries, have filed any notice under federal, state or local,
territorial or foreign law indicating past or present treatment, storage, or
disposal of or reporting a Release of Hazardous Material into the environment,
in each case, except to the extent such Release of Hazardous Material could not
reasonably be expected to have a Material Adverse Effect;
(viii)    none of the operations of the Borrower or any of its Subsidiaries or,
to the knowledge of each Credit Party, of any owner of premises currently leased
by

- 57 -

--------------------------------------------------------------------------------




Borrower or any of its Subsidiaries or of any tenant of premises currently
leased from Borrower or any of its Subsidiaries, involve or previously involved
the generation, transportation, treatment, storage or disposal of hazardous
waste, as defined under 40 C.F.R. Part 261.3 (in effect as of the date of this
Agreement) or any state, local, territorial or foreign equivalent, in violation
of Environmental Laws; and
(ix)    to the knowledge of the Credit Parties, there is not now, nor has there
been in the past (except, in all cases, to the extent the existence thereof
could not reasonably be expected to have a Material Adverse Effect), on, in or
under any Real Property leased or owned by Borrower or any of its Subsidiaries,
or any of their predecessors (A) any underground storage tanks or surface tanks,
dikes or impoundments (other than for surface water); (B) any friable
asbestos-containing materials; (C) any polychlorinated biphenyls; or (D) any
radioactive substances other than naturally occurring radioactive material.
SECTION 3.08    Compliance with Laws and Agreements. Each of the Credit Parties
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or to its knowledge, its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.
SECTION 3.09    Investment and Holding Company Status. Neither any of the Credit
Parties nor any of the Borrower’s Subsidiaries is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940
or (b) a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935.
SECTION 3.10    Taxes. Each Credit Party and each of the Borrower’s Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.11    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The Borrower does not have any Plans as of
the date hereof. As to any future Plan the present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) will not exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) will not exceed the fair market value of the assets of all such
underfunded Plans.

- 58 -

--------------------------------------------------------------------------------




SECTION 3.12    Disclosure. The Borrower has disclosed or made available to the
Lenders all agreements, instruments and corporate or other restrictions to which
it, any other Credit Party, or any of its Subsidiaries is subject, and all other
matters known to it, that, in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
SECTION 3.13    Insurance. Borrower shall maintain (or cause its Subsidiaries
(or tenants)) to maintain insurance (on a replacement cost basis) with
financially sound and reputable insurance companies against such risks and in
such amounts as is customarily maintained by Persons engaged in similar
businesses or as may be required by any Legal Requirement. The Borrower shall
from time to time deliver to the Administrative Agent upon request a reasonably
detailed list, together with copies of all certificates of the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby. Such insurance shall, in any event, include terrorism coverage,
but solely to the extent that such coverage is available on commercially
reasonable terms (including price).
SECTION 3.14    Margin Regulations . The Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board), and no proceeds of any
Loan or Letter of Credit will be used to purchase or carry any margin stock.
SECTION 3.15    Subsidiaries; REIT Qualification. As of the Effective Date, the
Parent has only the Subsidiaries listed on Schedule 3.15 attached hereto. Upon
qualification by the Parent as a real estate investment trust under §856 of the
Code, the Borrower will qualify as a “qualified REIT subsidiary” under Section
856 of the Code. The Parent is a Maryland corporation duly organized pursuant to
articles of incorporation filed with the Maryland Department of Assessments and
Taxation, and is in good standing under the laws of Maryland. The Parent will
conduct its business in a manner which will enable it to qualify as a real
estate investment trust under, and to be entitled to the benefits of, §856 of
the Code, and will elect to be treated as and will be entitled to the benefits
of a real estate investment trust thereunder no later than as of the calendar
year ending December 31, 2015.
SECTION 3.16    OFAC. None of the Borrower, any of the other Credit Parties, any
of the other Subsidiaries, or any other Affiliate of the Borrower: (i) is a
person named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time; (ii) is (A) an agency

- 59 -

--------------------------------------------------------------------------------




of the government of a country, (B) an organization controlled by a country, or
(C) a person resident in a country that is subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and no Letter of Credit, will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.
ARTICLE IV
Conditions
SECTION 4.01    Effective Date . The obligations of the Lenders to make
Revolving Loans hereunder and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
Credit Party either (i) a counterpart of this Agreement and all other Loan
Documents to which it is party signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
other electronic transmission of a signed signature page of each such Loan
Document other than the Notes) that such party has signed a counterpart of the
Loan Documents, together with copies of all Loan Documents.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Bryan Cave LLP, counsel for the Borrower and each Guarantor, and such
other counsel as the Administrative Agent may approve, covering such matters
relating to the Credit Parties, the Loan Documents or the Transactions as the
Required Lenders shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Credit Parties,
the authorization of the Transactions and any other legal matters relating to
the Credit Parties, this Agreement (including each Credit Party's compliance
with Section 9.14 and other customary "know your customer" requirements) or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.
(d)    The Administrative Agent shall have received a Compliance Certificate and
Borrowing Base Certificate, signed by a Financial Officer of Borrower, in form
and substance satisfactory to the Administrative Agent.
(e)    The Administrative Agent and Syndication Agent shall have received all
fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent

- 60 -

--------------------------------------------------------------------------------




invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(f)    The Administrative Agent shall have received copies of all other Loan
Documents (including the Pledge Agreement) and all other documents and
certificates with respect to the Pledged Membership Interests as Administrative
Agent may require.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02    Each Credit Event. The obligation of each Lender (as applicable)
to make a Loan on the occasion of any Borrowing, of the Swingline Lender to make
a Swingline Loan on the occasion of any Borrowing, and of the Issuing Bank to
issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:
(a)    The representations and warranties of each Credit Party set forth in this
Agreement or in any other Loan Document shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(c)    With respect to (i) any requested Borrowings, the Borrower shall have
complied with Section 2.03 or Section 2.04, as applicable, and (ii) the request
for the issuance, amendment, renewal or extension of any Letters of Credit, the
Borrower shall have complied with Section 2.05(b).
(d)    The Administrative Agent shall have received a Borrowing Base Certificate
signed by a Financial Officer of Borrower.
(e)    Administrative Agent shall have received the documents set forth in
Section 5.13(b)(vi) and (vii) with respect to each Pool Property.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section.
ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

- 61 -

--------------------------------------------------------------------------------




SECTION 5.01    Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:
(a)    within 120 days after the end of each fiscal year of the Parent, (i) the
Parent’s audited consolidated balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and for such
year, together with all notes thereto, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by Ernst & Young,
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Parent and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, and (ii) separate Real Property Portfolio Summary
Schedules for the Pool Properties and all other Individual Properties (including
property address, rent roll each property (including calculations of value and
Net Operating Income), square footage, tenant, rent and lease expiration date),
together with supplemental financial and portfolio information in form and
substance reasonably satisfactory to the Administrative Agent;
(b)    within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of the Parent, (i) the Parent’s consolidated balance sheet
and related statements of operations, stockholders' equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Parent on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments,
and (ii) separate Real Property Portfolio Summary Schedules for the Pool
Properties and all other Individual Properties (including property address, rent
roll each property (including calculations of value and Net Operating Income),
square footage, tenant, rent and lease expiration date), together with
supplemental financial and portfolio information in form and substance
reasonably satisfactory to the Administrative Agent;
(c)    concurrently with any delivery of financial statements under clause
(a) or (b) above, a compliance certificate of a Financial Officer of the Parent
(the “Compliance Certificate”) in the form of Exhibit B attached hereto and a
borrowing base certificate of a Financial Officer of the Parent (the “Borrowing
Base Certificate”) in the form of Exhibit G attached hereto;
(d)    promptly after the same become publicly available for Forms 10-K and 10-Q
described below (unless available publicly), and upon written request for items
other than Forms 10-K and 10-Q described below, copies of all periodic and other
reports, proxy statements and other materials filed by the Parent, the Borrower
or any Subsidiary with the Securities and Exchange Commission (including
registration statements and reports on Form

- 62 -

--------------------------------------------------------------------------------




10-K, 10-Q and 8-K (or their equivalents)), or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Parent or the Borrower to
its shareholders generally, as the case may be;
(e)    promptly upon becoming aware thereof, notice of the breach,
nonperformance, cancellation or failure to renew by any party under any Material
Contract; and
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Credit Party or
any Subsidiary of the Borrower, the Pool Properties, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may
reasonably request.
SECTION 5.02    Financial Tests. The Parent and the Borrower shall have and
maintain, on a consolidated basis in accordance with GAAP, tested as of the
close of each calendar quarter:
(a)    The Consolidated Leverage Ratio shall not exceed sixty percent (60%) at
all times, or, once the Security Interest Termination Event has occurred, for a
maximum of four (4) consecutive calendar quarters following a Material
Acquisition, sixty five percent (65%);
(b)    Tangible Net Worth shall not be less than the greater of (i) (A)
$4,693,700.60, plus (B) (1) seventy-five percent (75%) of the net proceeds
(gross proceeds less reasonable and customary costs of sale and issuance paid to
Persons not Affiliates of any Credit Party) received by the Parent or the
Borrower at any time from the issuance of stock (whether common, preferred or
otherwise) of the Parent or the Borrower after the date of this Agreement, plus
(2) seventy-five percent (75%) of the amount of operating partnership units of
the Parent issued in connection with the contribution of any real estate or
other assets of the Parent after the Effective Date, or (ii) commencing as of
December 31, 2016, (A) $150,000,000.00; plus (B) (1) seventy-five percent (75%)
of the net proceeds (gross proceeds less reasonable and customary costs of sale
and issuance paid to Persons not Affiliates of any Credit Party) received by the
Parent or the Borrower at any time from the issuance of stock (whether common,
preferred or otherwise) of the Parent or the Borrower after December 31, 2016,
plus (2) seventy-five percent (75%) of the amount of operating partnership units
of the Parent issued in connection with the contribution of any real estate or
other assets of the Parent after December 31, 2016;
(c)    a minimum Fixed Charge Coverage Ratio of not less than 1.50:1.00
commencing as of the quarter ending March 31, 2016;
(d)    a maximum Secured Debt Ratio of not greater than forty percent (40%) of
Total Asset Value or, for a maximum of four (4) consecutive calendar quarters
following a Material Acquisition financed principally with Secured Debt, forty
five percent (45%);
(e)    a maximum Secured Recourse Debt Ratio (excluding, for the purposes of
this covenant, Secured Recourse Debt in connection with Hedging Obligations) of
not greater

- 63 -

--------------------------------------------------------------------------------




than (i) zero percent until such time as Guarantor’s Tangible Net Worth equals
or exceeds $250,000,000.00, and thereafter (ii) 10% of Total Asset Value;
(f)    Aggregate maximum Unhedged Variable Rate Debt of not greater than 30% of
Total Asset Value;
(g)    a maximum Payout Ratio of ninety five percent (95%) commencing as of the
quarter ending March 31, 2018;
(h)    A minimum Pool DSCR of no less than1.35 to 1.0; and
(i)    A maximum Pool Leverage Ratio of no greater than sixty percent (60%).
SECTION 5.03    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender written notice of the following promptly
after it becomes aware of same (unless specific time is set forth below):
(a)    the occurrence of any Default;
(b)    within five (5) Business Days after the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or affecting any Credit Party or any Affiliate thereof that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;
(c)    within five (5) Business Days after the occurrence of any ERISA Event
that, alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000.00;
(d)    any change in Borrower’s Debt Rating, a certificate stating that
Borrower’s Debt Rating has changed and the new Debt Rating that is in effect;
and
(e)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.04    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.01.
SECTION 5.05    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a

- 64 -

--------------------------------------------------------------------------------




Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.06    Maintenance of Properties; Insurance.
(a)    The Borrower will, and will cause each of its Subsidiaries or tenants, as
applicable, to, (i) keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and (ii) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as required pursuant
to Section 3.13.
(b)    The Borrower and each Credit Party will pay and discharge all taxes,
assessments, maintenance charges, permit fees, impact fees, development fees,
capital repair charges, utility reservations and standby fees and all other
similar impositions of every kind and character charged, levied, assessed or
imposed against any interest in any of the Pool Property owned by it, as they
become payable and before they become delinquent. The Borrower shall furnish
receipts evidencing proof of such payment to the Administrative Agent promptly
after payment and before delinquency.
SECTION 5.07    Books and Records; Inspection Rights.
(a)    The Borrower will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.
(b)    The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice and subject to rights of tenants, to visit and inspect
its properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
SECTION 5.08    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.09    Use of Proceeds. The proceeds of the Loans will be used for
acquisition, acquisition fees and expenses, development and enhancement of Real
Property, debt refinancing, capital and tenant improvements and working capital.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for financing, funding or completing the hostile acquisition of
publicly traded Persons or for any purpose that entails a violation of any of
the Regulations of the Board, including Regulations U and X.

- 65 -

--------------------------------------------------------------------------------




SECTION 5.10    Fiscal Year. Borrower shall maintain as its fiscal year the
twelve (12) month period ending on December 31 of each year.
SECTION 5.11    Environmental Matters.
(a)    Borrower shall comply and shall cause each of its Subsidiaries and each
Real Property owned or leased by such parties to comply in all material respects
with all applicable Environmental Laws currently or hereafter in effect, except
to the extent noncompliance could not reasonably be expected to have a Material
Adverse Effect.
(b)    If the Administrative Agent or the Required Lenders at any time have a
reasonable basis to believe that there may be a material violation of any
Environmental Law related to any Real Property owned or leased by Borrower or
any of its Subsidiaries, or Real Property adjacent to such Real Property, which
could reasonably be expected to have a Material Adverse Effect, then Borrower
agrees, upon request from the Administrative Agent (which request may be
delivered at the option of Administrative Agent or at the direction of Required
Lenders), to provide the Administrative Agent, at the Borrower’s expense, with
such reports, certificates, engineering studies or other written material or
data as the Administrative Agent or the Required Lenders may reasonably require
so as to reasonably satisfy the Administrative Agent and the Required Lenders
that any Credit Party or Real Property owned or leased by them is in material
compliance with all applicable Environmental Laws.
(c)    Borrower shall, and shall cause each of its Subsidiaries to, take such
Remedial Action or other action as required by Environmental Law or any
Governmental Authority.
(d)    If the Borrower or any Credit Party fails to timely take, or to
diligently and expeditiously proceed to complete in a timely fashion, any action
described in this Section, the Administrative Agent may, after notice to the
Borrower, with the consent of the Required Lenders, make advances or payments
toward the performance or satisfaction of the same, but shall in no event be
under any obligation to do so. All sums so advanced or paid by the
Administrative Agent (including reasonable counsel and consultant and
investigation and laboratory fees and expenses, and fines or other penalty
payments) and all sums advanced or paid in connection with any judicial or
administrative investigation or proceeding relating thereto, will become due and
payable from the Borrower ten (10) Business Days after demand, and shall bear
interest at the rate for past due interest provided in Section 2.12(c) from the
date any such sums are so advanced or paid by the Administrative Agent until the
date any such sums are repaid by the Borrower. Promptly upon request, the
Borrower (or the subject Credit Party) will execute and deliver such instruments
as the Administrative Agent may deem reasonably necessary to permit the
Administrative Agent to take any such action, and as the Administrative Agent
may require to secure all sums so advanced or paid by the Administrative Agent.
If a Lien is filed against the Pool Property by any Governmental Authority
resulting from the need to expend or the actual expending of monies arising from
an action or omission, whether intentional or unintentional, of the Borrower or
any Subsidiary Guarantor or for which the Borrower any Subsidiary Guarantor is
responsible, resulting in the Releasing of any Hazardous Material into the
waters or onto land located

- 66 -

--------------------------------------------------------------------------------




within or without the State where the Pool Property is located, then the
Borrower will, within thirty (30) days from the date that the Borrower or any
Subsidiary Guarantor is first given notice that such Lien has been placed
against the Pool Property (or within such shorter period of time as may be
specified by the Administrative Agent if such Governmental Authority has
commenced steps to cause the Pool Property to be sold pursuant to such Lien),
either (i) pay the claim and remove the Lien, or (ii) furnish a cash deposit,
bond or such other security with respect thereto as is satisfactory in all
respects to the Administrative Agent and is sufficient to effect a complete
discharge of such Lien on the Pool Property.
SECTION 5.12    Pool Property Covenants The Pool Properties shall at all times
satisfy the following:
(a)    There shall be no less than (i) four (4) Pool Properties at any time
after September 12, 2015 through July 12, 2016 (ii) eight (8) Pool Properties at
any time after July 12, 2016, through December 12, 2016, and (iii) fifteen (15)
Pool Properties at any time after December 12, 2016;
(b)    No greater than (i) during the one (1) year period following December 12,
2015, thirty-five percent (35%) of aggregate Pool Value, and (ii) during the one
(1) year period following December 12, 2016, fifteen percent (15%) of aggregate
Pool Value, may be contributed by any single Pool Property;
(c)    No greater than (i) during the one (1) year period following December 12,
2015, thirty-five percent (35%) of aggregate Pool Value, and (ii) during the one
(1) year period following December 12, 2016, fifteen percent (15%) of aggregate
Pool Value, may be contributed by any single tenant;
(d)    No greater than fifteen percent (15%) of aggregate Pool Value may be
contributed by Pool Properties subject to ground leases;
(e)    No greater than twenty percent (20%) of aggregate Pool Value may be
contributed by Pool Properties which are Assets under Development;
(f)    Minimum aggregate occupancy (including tenants in-place and paying rent)
of' all Pool Properties shall be no less than ninety percent (90%); and
(g)    Other customary limitations as may be reasonably determined by
Administrative Agent from time to time upon further due diligence of the Pool
Properties.
The failure of the Borrower to comply with any of the limitations set forth in
Sections 5.12(b), (c), (d) or (e) shall not result in an Event of Default
hereunder, but rather the amount (in each instance) in excess of the subject
limitation shall be excluded when calculating the Borrowing Base Availability.
The failure of the Borrower to comply with Sections 5.12 (f), or (g) shall
constitute an Event of Default unless the Borrower is able to remove or deliver
additional Pool Properties as provided in

- 67 -

--------------------------------------------------------------------------------




Section 5.13 below, as applicable, within thirty (30) Business Days of such
occurrence and such action results in the Borrower being in compliance with the
subject covenant.
SECTION 5.13    Pool Properties.Removal of Individual Property as a Pool
Property. From time to time during the term of this Agreement following (i)
Borrower’s written request (“Release Request”) and (ii) satisfaction of the
Release Conditions, the Administrative Agent shall, in each case to the extent
applicable, release the subject Subsidiary Guarantor(s) which has no other
ownership interest in any of the remaining Pool Properties, from further payment
and performance of the Loans; provided, however, any such release by the
Administrative Agent shall not be deemed to terminate or release such Pool
Property Owner from any obligation or liability under any Loan Document which
specifically by its terms survives the said release or the payment in full of
the Obligations. The “Release Conditions” are the following:
(i)    Borrowing Base Compliance. The Borrower has delivered a Borrowing Base
Certificate reflecting that, after giving effect to the release of the Pool
Property, the total Credit Exposure will be less than or equal to the Maximum
Loan Available Amount.
(ii)    No Default Upon Release. No Default shall exist under this Agreement or
the other Loan Documents after giving effect to the release of the Pool
Property, except for any Default which is cured or remedied by the removal of
such Individual Property from being a Pool Property.
(iii)    No Default Prior to Release. No Event of Default shall exist under this
Agreement or the other Loan Documents at the time of the Release Request or
after giving effect to the release of the Pool Property, including, without
limitation, under Section 5.12 hereof, except for any Event of Default which is
cured or remedied by the removal of such Individual Property from being a Pool
Property.
(iv)    Payment of Fees. The Borrower shall pay or reimburse the Administrative
Agent for all reasonable legal fees and expenses and other reasonable costs and
expenses incurred by Administrative Agent in connection with the release.
Any failure of any removal and release requested by the Borrower to meet all of
the Release Conditions shall be deemed a rejection of the proposed Release
Request and, subject to the other terms and conditions hereof as to whether any
Individual Property is a Pool Property, such Pool Property shall remain a Pool
Property hereunder.
Provided that no Default or Event of Default has occurred and is continuing,
upon the release of a Pool Property as set forth above, Administrative Agent
will release from the liens and security interests of the Loan Documents the
Pledged Membership Interest of the owner of such Pool Property pledged
hereunder, provided any amounts due under Section 2.10 arising from such release
are paid in accordance with the terms thereof.

- 68 -

--------------------------------------------------------------------------------




(b)    Additional Pool Property. From time to time during the term of this
Agreement following the Borrower’s written request (“Additional Borrowing Base
Request”), the Administrative Agent shall accept one or more Individual
Properties as Pool Properties upon the satisfaction of the following conditions,
in a manner reasonably acceptable to the Administrative Agent:
(i)    The Borrower shall have obtained Preliminary Approval for the addition of
such Individual Property.
(ii)    The Borrower (or applicable Credit Party) shall have satisfied all of
requirements set forth in the definition of Pool Property as to such Individual
Property.
(iii)    The Borrower shall have delivered to the Administrative Agent a
Borrowing Base Certificate and Compliance Certificate evidencing compliance with
Section 5.02 and Section 5.12 after giving effect to such addition.
(iv)    The Borrower shall have delivered to the Administrative Agent a
certification that the Property is free of any material environmental,
structural, architectural, mechanical or title defects and otherwise meets all
the requirements of a Pool Property.
(v)    The owner of the Pool Property must have joined in, and assumed all
obligations of a “Subsidiary Guarantor” under the Loan Documents, all in form
and substance satisfactory to the Administrative Agent, including, without
limitation, (a) entering into a Joinder Agreement in the form attached hereto as
Exhibit F executed by such owner and delivered to the Administrative Agent, and
(b) such owner delivering such organizational documents, directors’ or
comparable resolutions, secretary’s, incumbency and like certificates, opinions
of counsel and other documents as required by the Administrative Agent in
connection with such joinder provided the same are consistent with the terms of
this Agreement.
(vi)    Prior to the occurrence of a Security Interest Termination Event, the
Borrower (and any other applicable Subsidiary) shall have entered into a Pledge
Agreement in form and substance satisfactory to Administrative Agent with
respect to the Borrower’s 100% ownership interests in the owner of the Pool
Property and such other collateral documents and certificates with respect to
the ownership interests in connection with such joinder as required by and in
form and substance satisfactory to Administrative Agent.
(vii)    Borrower shall have delivered such information about the Pool Property
including, without limitation, (a) descriptive information on the Real Property,
leasing status, tenant leases, operating statements, and rent rolls, and (b)
prior to the Security Interest Termination Event, an Environmental Assessment,
property condition assessment, probable maximum loss studies (for properties in
a seismic zone), and a flood determination, and (c) such other due diligence

- 69 -

--------------------------------------------------------------------------------




information as the Administrative Agent may reasonably require for such Pool
Property
(viii)    The Borrower shall pay or reimburse the Administrative Agent for all
reasonable legal fees and expenses and other costs and expenses incurred by
Administrative Agent in connection with the additional Pool Property.
(ix)    The Administrative Agent shall give the Borrower prompt written notice
of its determination with respect to the admission or rejection of any
Individual Property as a Pool Property. To the extent that an Individual
Property does not meet the requirements to qualify as a Pool Property, as
defined, the Borrower may nevertheless request that such Individual Property be
included as a Pool Property and the Required Lenders may, in their sole and
absolute discretion, agree to the acceptance of such Individual Property as an
additional Pool Property.
SECTION 5.14    Further Assurances. At any time upon the request of the
Administrative Agent, Borrower will (or will cause each Credit Party to),
promptly and at its expense, execute, acknowledge and deliver such further
documents and perform such other acts and things as the Administrative Agent may
reasonably request to evidence the Loans made hereunder and interest thereon in
accordance with the terms of this Agreement.
SECTION 5.15    Parent Covenants. The Parent will:
(a)    own, directly or indirectly, free and clear of any Liens, all of the
general partner interests in the OP and, once acquired, will not sell or
transfer any limited partner interests in the OP (provided other limited
partners may sell or transfer their respective limited partner interests in the
OP, subject to compliance with Section 9.14 below);
(b)    cause the OP to own, directly or indirectly, free and clear of any Liens,
all of the ownership interests in each Subsidiary Guarantor;
(c)    maintain management and Control of the OP and each Subsidiary Guarantor;
(d)    conduct substantially all of its operations through the OP and one or
more of the OP’s Subsidiaries; and
(e)    comply with all Legal Requirements to maintain, and, after its initial
election, will at all times elect, qualify as and maintain, its status as a real
estate investment trust under Section 856(c)(i) of the Code.
SECTION 5.16    ECP. The Borrower and initial Guarantor (subject to the
provisions of Section 26 of the Guaranty) will be is a Qualified ECP Party prior
to entering into any Hedging Obligation. Notwithstanding the foregoing, no
Subsidiary Guarantor shall be deemed a Guarantor of any Hedging Obligation to
the extent the providing of such guaranty would violate applicable eligible
contract participant rules or any other applicable law or regulation, provided
the foregoing

- 70 -

--------------------------------------------------------------------------------




shall not affect any other obligations of such Subsidiary Guarantor as a
guarantor hereunder, including, without limitation, the obligations under
Section 26 of the Guaranty.
SECTION 5.17    Ownership Interests. The Borrower shall at all times own 100% of
the direct and indirect ownership interests in entities that are Subsidiary
Guarantors that are not subject to a Lien (other than in favor of the
Administrative Agent, on behalf of the Lenders) in any manner and that, prior to
a Security Interest Termination Event, are Collateral subject to a Pledge
Agreement.
SECTION 5.18    Security Interest Termination.So long as no Default or Event of
Default shall have occurred and be continuing, upon Borrower’s written request
following the occurrence of a Security Interest Termination Event,
Administrative Agent shall release the Pledged Membership Interests from the
lien of the Pledge Agreement and terminate the Pledge Agreements, the Financing
Statements and the other documents and agreements pursuant to which the Pledged
Membership Interests were made Collateral for the Loan. Notwithstanding the
foregoing, the Guaranty executed by each Subsidiary Guarantor will not be
released as a result of the occurrence of the Security Interest Termination
Event, and simultaneous with the occurrence of the Security Interest Termination
Event, any Subsidiary which is not a Subsidiary Guarantor which has incurred or
thereafter incurs any Unsecured Debt (whether directly or pursuant to a
guaranty) shall become a Guarantor hereunder within, as applicable, ten (10)
Business Days of the occurrence of the Security Interest Termination Event or
the incurring of such Unsecured Debt.
ARTICLE VI
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01    Liens. The Borrower will not create, incur, assume or permit to
exist any Lien on any Pool Property or any direct or indirect Equity Interest in
any Subsidiary Guarantor owned by the Borrower or the Parent or hereafter
acquired by such Persons, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except Permitted
Encumbrances.
SECTION 6.02    Fundamental Changes. The Borrower will not, and will not permit
any Subsidiary to:
(a)    merge into or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower or all or substantially all of
the stock of its Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into, or consolidate with, Borrower in a
transaction in which

- 71 -

--------------------------------------------------------------------------------




Borrower is the surviving entity, (ii) any Person not a Credit Party may merge
into, or consolidate with, any Subsidiary in a transaction in which the
surviving entity is a Subsidiary, (iii) any Subsidiary not a Credit Party may
sell, transfer, lease or otherwise dispose of its assets to the Borrower or to
another Subsidiary, (iv) any Subsidiary not a Credit Party may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders, (v) any Subsidiary which is a Credit Party may
merge into (or consolidate with) or liquidate or dissolve into, any other
Subsidiary which is a Credit Party, and (vi) any Subsidiary which is a Credit
Party may sell, transfer, lease or otherwise dispose of its assets to Borrower
or to any other Subsidiary which is a Credit Party; provided that any such
merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.03.
(b)    sell, transfer, lease or otherwise dispose of any of its assets to a
Person other than pursuant to clause (a) above if the Value of the assets
disposed of in any twelve (12) month period exceeds fifteen percent (15%) of
Total Asset Value of the Borrower, unless not less than ten (10) Business Days
prior to any such disposition Borrower delivers to Administrative Agent a
Compliance Certificate and Borrowing Base Certificate evidencing compliance with
all terms and conditions set forth therein.
(c)    enter into any merger which will result in an increase in Total Asset
Value by twenty five percent (25%) or more or in which Borrower or Guarantor
will not be the surviving entity, without the prior approval of the Required
Lenders in their sole discretion, and provided that the Lenders have received
all “know your customer” and other information as the Lenders may reasonably
request with respect to such merger.
(d)    engage to any material extent in any business other than the ownership,
development, operation and management of office, industrial, warehouse,
distribution or educational properties (or mixed uses thereof) and businesses
reasonably related thereto, except as allowed by Section 6.03, without the prior
written consent of the Lenders.
SECTION 6.03    Investments, Loans, Advances and Acquisitions. The Borrower will
not, and will not permit any of its Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any capital stock, evidences of indebtedness
(subject to Section 6.09 below) or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:
(a)    Permitted Investments;
(b)    Real Property operated as office and industrial properties or such other
uses as may be approved in writing by the Administrative Agent;

- 72 -

--------------------------------------------------------------------------------




(c)    undeveloped land, so long as the aggregate Value of such land does not
exceed five percent (5%) of Total Asset Value, after giving effect to such
investments;
(d)    Pre-leased Assets Under Development, so long as the aggregate Value
thereof does not exceed twenty percent (20%) of the Total Asset Value after
giving effect to such investments; and
(e)    investments in Unconsolidated Affiliates so long as the aggregate amount
of such investments described in this clause (e) does not exceed ten percent
(10%) of the Total Asset Value after giving effect to such investments;
(f)    investments in mortgage notes receivable not exceeding 5% of Total Asset
Value after giving effect to such investments;
(g)    mergers, consolidations and other transactions permitted under Section
6.02, so long as same do not cause the Borrower to be in violation of any
provision of this Section 6.03.
Provided (i) the aggregate total value of Investments described in subsections
(c) through (f) will not exceed twenty-five percent (25%) of Total Asset Value
on a consolidated basis, and (ii) any violation of the foregoing limitations
shall not constitute an Event of Default but shall result in the exclusion of
the excess value of any Investment in excess of any of the foregoing limitations
from the calculation of Total Asset Value.
SECTION 6.04    Hedging Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities.
SECTION 6.05    Restricted Payments. The Parent will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, during any calendar month, any Restricted Payment, except that
any of the following Restricted Payments are permitted: (a) Restricted Payments
by the Parent required to comply with Section 5.15(e), (b) provided no Default
or Event of Default is then in existence, Restricted Payments made by the
Borrower and/or Parent to its respective equity holders, including in connection
with the existing redemption and dividend reinvestment plans, not to exceed (as
applicable) the Payout Ratio set forth in Section 5.02(g), and (c) Restricted
Payments declared and paid ratably by Subsidiaries to Borrower and/or Parent
with respect to their capital stock or equity interest.
Notwithstanding the foregoing, provided no Event of Default is in existence, the
amount of Restricted Payments may be increased as long as the Payout Ratio does
not exceed ninety five percent (95%) for the applicable period.
SECTION 6.06    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions

- 73 -

--------------------------------------------------------------------------------




with, any of its Affiliates, except (a) in the ordinary course of business at
prices and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm's-length basis from unrelated third
parties (with in independent MAI appraisal delivered by a qualified third party
appraiser being conclusive to establish compliance with this requirement), (b)
transactions between or among the Borrower and its wholly owned Subsidiaries not
involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.05.
SECTION 6.07    Parent Negative Covenants. The Parent will not (a) own any
Property other than the ownership interests of Borrower and other assets with no
more than $10,000,000.00 in value; (b) give or allow any Lien on the ownership
interests of Borrower; (c) create, incur, suffer or permit to exist, or assume
or guarantee, directly or indirectly, contingently or otherwise, or become or
remain liable with respect to any Indebtedness if the aggregate of such
Indebtedness would violate Section 5.02 or (d) engage to any material extent in
any business other than the ownership, development, operation and management of
office, industrial, warehouse, distribution or educational (or mixed uses
thereof) properties leased to third parties under triple net or absolute leases.
SECTION 6.08    Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary
Guarantor to create, incur or permit to exist any Lien upon any Pool Property or
the Equity Interests in the Borrower or such Subsidiary Guarantor, or (b) the
ability of any Subsidiary Guarantor to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary Guarantor or to Guarantee Indebtedness
of the Borrower or any other Subsidiary Guarantor; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement or as otherwise approved by the Administrative Agent, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary Guarantor pending such sale,
provided such restrictions and conditions apply only to the Subsidiary Guarantor
that is to be sold and such sale is permitted hereunder, (iii) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness or Liens permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (iv) clause (a) of the foregoing shall not apply to customary
provisions in leases restricting the assignment thereof.
SECTION 6.09    Indebtedness. Neither any Guarantor nor the Borrower shall,
without the prior written consent of the Required Lenders, create, incur,
assume, guarantee or be or remain liable, contingently or otherwise with respect
to any Indebtedness on a recourse basis, except: (a) Indebtedness under this
Agreement; (b) Indebtedness of the Borrower or the Parent incurred in connection
with the construction, renovation or expansion of Real Property, which
Indebtedness is approved by the Administrative Agent, such approval not to be
unreasonably withheld; (c) Indebtedness of the Parent in an aggregate amount
outstanding at any one time not to exceed ten percent (10%) of the Total Asset
Value; (d) Indebtedness under any Hedging Obligations, (e) Indebtedness of the
Parent whose recourse is solely for so-called “bad-boy” acts, including without
limitation, (i) failure to account for a tenant’s security deposits, if any, for
rent or any other payment collected by a borrower from a tenant under the lease,
all in accordance with the provisions of any

- 74 -

--------------------------------------------------------------------------------




applicable loan documents, (ii) fraud or a material misrepresentation made by
the Borrower or any Guarantor, or the holders of beneficial or ownership
interests in the Borrower or any Guarantor, in connection with the financing
evidenced by the applicable loan documents; (iii) any attempt by Borrower or any
Guarantor to divert or otherwise cause to be diverted any amounts payable to the
applicable lender in accordance with the applicable loan documents; (iv) the
misappropriation or misapplication of any insurance proceeds or condemnation
awards relating to the Real Property; (v) voluntary or involuntary bankruptcy by
Borrower or any Guarantor; (vi) any environmental matter(s) affecting any Real
Property which is introduced or caused by Borrower or any Guarantor or any
holder of a beneficial or ownership interest in Borrower or any Guarantor; and
(vii) waste; (f) Indebtedness for trade payables and operating expenses incurred
in the ordinary course of business; and (g) Unsecured Debt (which is not secured
by a lien on any Equity Interests in the Borrower or any Subsidiary Guarantor)
provided (i) the Borrower remains in compliance with covenants set forth in
Section 5.02 after giving effect to such Unsecured Debt, and (ii) no such
Indebtedness shall be incurred by a Subsidiary Guarantor prior to the Security
Interest Termination Event. Nothing contained herein shall be deemed to prohibit
or prevent a Subsidiary of the Parent or of Griffin Capital Essential Asset
Operating Partnership II, L.P. which is not a Subsidiary Guarantor from assuming
or incurring any Indebtedness in connection with any investment allowed under
Section 6.03 above.
SECTION 6.10    Management Fees. At any time that any Default or Event of
Default exists under this Agreement or any other Loan Document, then in any of
such event(s), no Credit Party may pay any management, property, asset or
similar fees to any other Credit Party or to any Subsidiary or Affiliate,
including, without limitation, to Griffin Capital Essential Asset Property
Management II, LLC and/or Griffin Capital Essential Asset Advisor II, LLC. All
such parties shall execute subordination agreements in form and substance
acceptable to the Administrative Agent with respect to such fees.
SECTION 6.11    Leases.
(a)    Prior to the occurrence of Security Interest Termination Event, without
the prior written consent in each instance of Administrative Agent (if such
lease is for rentable space greater than 50,000 square feet and equal to or less
than 150,000 square feet) and Majority Lenders (if such lease is for rentable
space in excess of 150,000 square feet): (i) no lease of the rentable space at
any Pool Property equal to or in excess of 50,000 square feet (a “Major Lease”)
shall be terminated, and (ii) no existing Major Lease shall be modified or
amended, and no new Major Lease shall be entered into. Administrative Agent and
each of the Lenders shall be provided with a full and complete copy of each
proposed Major Lease and any amendment or modification thereof. Any lease, or
modification or amendment of lease, which has been so approved by Administrative
Agent and the Majority Lenders, as applicable, and any lease, or modification or
amendment of lease which does not require Administrative Agent's approval, shall
be an "Approved Lease".
(b)    Any request by Borrower for an approval with respect to leasing matters
shall be accompanied, at a minimum, by the following: (i) the proposed lease or
amendment or modification thereof complete with all applicable schedules and
exhibits; (ii) a complete

- 75 -

--------------------------------------------------------------------------------




copy of any proposed guaranty; (iii) if available, comprehensive financial
information with respect to the proposed tenant, sub-tenant or assignee and, if
applicable, the proposed guarantor (as to new leases or amendments or
modifications to existing leases involving material economic changes, and as to
proposed sub-lets or assignments); (iv) a brief written summary of the proposed
permitted uses and a discussion of how such uses relate to other tenancies then
existing at the Property; (v) an executive summary of the terms and conditions
of the proposed lease, sub-lease or assignment, and, if applicable, the proposed
guaranty; and (vi) an executive summary of the facts and conditions relating to
any proposed termination of lease.
(c)    The Administrative Agent and the Majority Lenders shall act on requests
from Borrower for any approval under Section 6.11(a) in a commercially
reasonable manner and shall use commercially reasonable efforts to respond to
any such request within five (5) Business Days following Administrative Agent's
or Lenders' receipt thereof. Administrative Agent's response may consist of an
approval or disapproval of the request, or a conditional approval thereof
subject to specified conditions, or a request for further data or information,
or any combination thereof. In order to expedite the processing of requests for
such approvals, Borrower agrees to provide Administrative Agent and each of the
Lenders with as much advance information as is possible in a commercially
reasonable manner in advance of Borrower's formal request for an approval.
ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; provided further that, until such time as
the Security Interest Termination Event shall occur, with the exception of the
payment due on Maturity Date, the Borrower shall have an additional cure period
of five (5) Business Days provided that the Borrower shall not be entitled to
receive more than two (2) such extended cure periods in the aggregate in each
365 day period;
(b)    any Credit Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Documents, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of over
three Business Days (such three Business Day period commencing after written
notice from the Administrative Agent as to any such fee); provided further that,
until such time as the Security Interest Termination Event shall occur, the
Borrower shall have an additional cure period of five (5) Business Days provided
that the Borrower shall not be entitled to receive more than two (2) such
extended cure periods in the aggregate in each 365 day period;

- 76 -

--------------------------------------------------------------------------------




(c)    any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;
(d)    the Borrower or any Credit Party shall fail to observe or perform any
covenant, condition or agreement contained in Article V or VI other than
Sections 5.04, 5.05, 5.06, 5.07(a), 5.08, and 5.11;
(e)    any Credit Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of over 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) and if such default is not cureable within thirty (30) days and
the Credit Party is diligently pursuing cure of same, the cure period may be
extended for 30 days (for a total of 60 days after the original notice from the
Administrative Agent) upon written request from the Borrower to the
Administrative Agent;
(f)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (in each instance, other than by the Lender(s)
(i) liquidation, reorganization or other relief in respect of any Credit Party
or any Subsidiary of the Borrower or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or any Subsidiary of the Borrower or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
(g)    any Credit Party or any Subsidiary of the Borrower shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (f) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Person or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(h)    any Credit Party or any Subsidiary of the Borrower shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(i)    one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against any Credit Party, any Subsidiary
of the

- 77 -

--------------------------------------------------------------------------------




Borrower or any combination thereof and the same shall remain undischarged for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of such Person to enforce any such judgment;
(j)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000;
(k)    the Guaranty of the Loan by any Guarantor shall for any reason terminate
or cease to be in full force and effect, other than as provided for in Section
5.13 of this Agreement;
(l)    any Credit Party shall default under any Material Contract and such
default shall continue unremedied for a period of over 30 days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender) and if such default is not cureable within
thirty (30) days and the Credit Party is diligently pursuing cure of same, the
cure period may be extended for 30 days (for a total of 60 days after the
original notice from the Administrative Agent) upon written request from the
Borrower to the Administrative Agent, provided further such cure period shall
terminate in the event any such Material Contract shall be terminated as a
result of such default;
(m)    any Credit Party shall (or shall attempt to) disavow, revoke or terminate
any Loan Document to which it is a party or shall otherwise challenge or contest
in any action, suit or proceeding in any court or before any Governmental
Authority the validity or enforceability of any Loan Document;
(n)    any provision of any Loan Document with respect to the Collateral shall
for any reason cease to be valid and binding on, enforceable against, any Credit
Party resulting in a Material Adverse Effect, or any lien created under any Loan
Document ceases to be a valid and perfected first priority lien in any of the
Collateral purported to be covered thereby, provided that during the period
prior to the Security Interest Termination Event, the foregoing shall not
constitute a Default if due to any action of or omission to act of the
Administrative Agent or any Lender;
(o)    a Change in Control shall occur; or
(p)    the Borrower, Guarantor or any Subsidiary thereof defaults under (a) any
recourse Indebtedness prior to the occurrence of the Security Interest
Termination Event, (b) after the occurrence of the Security Interest Termination
Event, any recourse Indebtedness in an aggregate amount equal to or greater than
$25,000,000 at any time, or (c) any non-recourse Indebtedness in an aggregate
amount equal to or greater than $75,000,000 at any time, provided that prior to
the occurrence of the Security Interest Termination Event, the Borrower shall
have a thirty (30) day period after written notice thereof from the

- 78 -

--------------------------------------------------------------------------------




Administrative Agent to the Borrower to cure any such default, provided further
that such cure period shall terminate if any such Indebtedness shall be
accelerated.
then, and in every such event (other than an event described in clause (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take some or all of the following actions, at
the same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) exercise any other
rights or remedies provided under this Agreement or any other Loan Document, or
any other right or remedy available by law or equity; and in case of any event
described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
ARTICLE VIII
The Administrative Agent
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. In the event of conflicting
instructions or notices given to the Borrower by the Administrative Agent and
any Lender, the Borrower is hereby directed and shall rely conclusively on the
instruction or notice given by the Administrative Agent.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the

- 79 -

--------------------------------------------------------------------------------




Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default (other than a payment Default) unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. The Administrative Agent
agrees that, in fulfilling its duties hereunder, it will use the same standard
of care it utilizes in servicing loans for its own account.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower, and may be removed by
the Required Lenders in the event of the Administrative Agent’s gross negligence
or willful misconduct. Upon any such resignation or removal, the Required
Lenders shall have the right, with the approval of Borrower (provided no Default
has occurred and is continuing), which approval shall not be unreasonably
withheld, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and

- 80 -

--------------------------------------------------------------------------------




shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation or is removed, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a Lender, or a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent for its own behalf shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent's resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent. The Administrative Agent shall
cooperate with any successor Administrative Agent in fulfilling its duties
hereunder.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder. Administrative Agent agrees to
provide the Lenders with copies of all material documents and certificates
received by the Administrative Agent from Borrower in connection with the Loans.
ARTICLE IX
Miscellaneous
SECTION 9.01    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
(a)    if to the Borrower, to the Borrower in care of Griffin Capital Essential
Asset REIT II, Inc. at Griffin Capital Plaza, 1520 Grand Avenue, El Segundo,
California 90245, Attention: Joseph E. Miller (Telephone No. (310) 469-6100 and
Telecopy No. (310) 606-5910)); copy to: Mary Higgins, Griffin Capital, 790
Estate Drive, Deerfield, Illinois 60015 (Telephone No. (847) 267-1180 and
Telecopy No. (847) 267-1237).
(b)    if to the Administrative Agent, to KeyBank, National Association, 225
Franklin Street, Boston, Massachusetts, Attention: Christopher T. Neil,
(Telephone No. (617) 385-6202 and Telecopy No. (617) 385-6293); and

- 81 -

--------------------------------------------------------------------------------




(c)    if to the Issuing Bank, to it at KeyBank, National Association, 225
Franklin Street, Boston, Massachusetts, Attention: Christopher T. Neil,
(Telephone No. (617) 385-6202 and Telecopy No. (617) 385-6293); and
(d)    if to the Swingline Lender, to it at KeyBank, National Association, 225
Franklin Street, Boston, Massachusetts, Attention: Christopher T. Neil,
(Telephone No. (617) 385-6202 and Telecopy No. (617) 385-6293); and
(e)    if to any other Lender, to it at its address (or telecopy number) set
forth on the signature pages of this Agreement, or as provided to Borrower in
writing by the Administrative Agent or the Lender.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given (i) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified in this
Section and the appropriate confirmation is received (or if such day is not a
Business Day, on the next Business Day); (ii) if given by mail (return receipt
requested), on the earlier of receipt or three (3) Business Days after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid; or (iii) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the
Administrative Agent under Article II shall not be effective until received.
Documents and notices required to be delivered to the Lenders pursuant to this
Agreement may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date on which such documents are posted on
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by Administrative Agent). Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents. Notwithstanding the
foregoing, no document shall be deemed to have been electronically delivered to
the Administrative Agent or to any Lender unless such Internet or intranet
website is set up to automatically deliver notice of postings thereon to the
email address(es) that the Administrative Agent or such Lender may specify.
Borrower hereby acknowledges that (a) Administrative Agent will make available
to the Lenders and Issuing Bank materials and/or information provided by or on
behalf of Borrower and the other Credit Parties hereunder (collectively,
“Borrower Materials”) by posting Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Parent, Borrower or their Affiliates, or
the respective Equity Interests of any of the foregoing, and who may be engaged
in investment and other market-related activities with respect to such Persons’
Equity Interests. Parent and Borrower hereby agree that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear

- 82 -

--------------------------------------------------------------------------------




prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Parent and Borrower shall be deemed to have authorized Administrative
Agent, Lead Arrangers, Issuing Bank and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
Parent and Borrower or their Equity Interests for purposes of United States
Federal and state securities laws (provided that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) Administrative Agent and the Lead Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information. Furthermore, each Public Lender agrees to cause at least one
(1) individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Borrower or its Equity Interests for
purposes of United States Federal or state securities laws.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Borrower, any Lender, Issuing Bank or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of Borrower’s or Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided that in no event shall any Agent Party have any liability to
Borrower, any Lender, Issuing Bank or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages) resulting therefrom. Similarly, each Lender acknowledges that the
Credit Parties do not control the posting to, or operation of, the Platform.
Accordingly, the obligation of any Credit Parties under this Article are solely
to identify and properly mark materials as “PUBLIC” where applicable.
SECTION 9.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall

- 83 -

--------------------------------------------------------------------------------




operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under any
other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified, nor may any Event of Default be waived except pursuant to an agreement
or agreements in writing entered into by the Borrower and the Required Lenders
or by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase or reduce (except in
accordance with Section 2.08(b)) the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders”, “Majority Lenders”, or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, (vi) release
any Credit Party from its obligations under the Loan Documents or, release of
any Collateral, except as specifically provided for herein, without the written
consent of each Lender, (vii) subordinate the Loans or any Collateral without
the written consent of each Lender, (viii) waive or modify any conditions of
extending the Loans set forth in Section 2.20 without the written consent of
each Lender affected thereby, (ix) consent to the Collateral securing any other
Indebtedness without the written consent of each Lender, or (x) extend the
expiry date of any Letter of Credit beyond the Maturity Date without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be.
(c)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and

- 84 -

--------------------------------------------------------------------------------




any amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender; and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
(d)    Notwithstanding any provision of this Agreement to the contrary none of
the Lenders or the Borrower will be required to execute assumption or amendment
documents to add a Person as a Subsidiary Guarantor. If Real Property assets are
added to the Pool Properties in accordance with this Agreement and the Pool
Property Owner (and/or any other Subsidiary required to become a Subsidiary
Guarantor pursuant to the definition thereof) is not already a Subsidiary
Guarantor, then (i) such Pool Property Owner and/or other Subsidiary shall be
added as a Subsidiary Guarantor as required by Section 5.13 pursuant to a
Joinder Agreement in the form attached hereto as Exhibit F executed by such
owner and delivered to the Administrative Agent, and (ii) prior to the
occurrence of a Security Interest Termination Event, the ownership interests in
such Pool Property Owner shall be pledged by Borrower as required by Section
5.13.
SECTION 9.03    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, the Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
waivers, workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b)    The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery

- 85 -

--------------------------------------------------------------------------------




of this Agreement or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
resulted from the gross negligence or willful misconduct of such Indemnitee as
determined by a court of law in a final non-appealable judgment, or the failure
of the Indemnitee to make advances pursuant to its Commitment in breach of its
obligations hereunder.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender's Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
(d)    To the extent permitted by applicable law, the Borrower and each other
Credit Party shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
(e)    All amounts due under this Section shall be payable not later than ten
days after written demand therefor.
SECTION 9.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties

- 86 -

--------------------------------------------------------------------------------




hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to a natural Person, any
Credit Party or any Affiliate or Subsidiary of any Credit Party) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:
(A) the Borrower, provided that (i) no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
a Default has occurred and is continuing, any other assignee, and (ii) such
consent shall be deemed granted unless Borrower objects within five (5) Business
Days of a receipt of written notice of the proposed assignment;
(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and
(C) the Issuing Bank.
Provided, no consent of the Borrower, Administrative Agent or the Issuing Bank
shall be required in connection with any assignment to an entity acquiring, or
merging with, a Lender.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000.00 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if a Default has occurred and is
continuing and such consent shall not be unreasonably withheld;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;  
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.00; and

- 87 -

--------------------------------------------------------------------------------




(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

- 88 -

--------------------------------------------------------------------------------




(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender's rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (d) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided
that, except in the case of a Participant asserting any right of set-off
pursuant to Section 9.08., no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(d)    A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(e) as
though it were a Lender.

- 89 -

--------------------------------------------------------------------------------




(e)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower and each other Credit Party herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06    Counterparts; Integration; Effectiveness; Joint and Several.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
(b)    This Agreement and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.
(c)    Except as provided in Section 4.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
(d)    Each Person constituting the general partner of Borrower shall be bound
jointly and severally with one another to make, keep, observe and perform the
representations, warranties, covenants, agreements, obligations and liabilities
imposed by this Agreement and the other Loan Documents upon the “Borrower.”

- 90 -

--------------------------------------------------------------------------------




(e)    The Borrower agrees that it shall never be entitled to be subrogated to
any of the Administrative Agent’s or any Lender’s rights against any Credit
Party or other Person or any collateral or offset rights held by the
Administrative Agent or the Lenders for payment of the Loans until the full and
final payment of the Loans and all other obligations incurred under the Loan
Documents and final termination of the Lenders’ obligations, if any, to make
further advances under this Agreement or to provide any other financial
accommodations to any Credit Party.
SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized, upon
the prior consent of the Administrative Agent or the Required Lenders, at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits of Borrower (general or special, time or demand,
provisional or final, but excluding any funds held by the Borrower on behalf of
tenants or other third parties) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
Borrower after any such setoff and application made by such Lender, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York. Notwithstanding the foregoing choice of law,
provisions of Federal law and the law of such other jurisdiction(s) shall apply
in defining the terms Hazardous Materials, Environmental Laws and Legal
Requirements applicable to the Property as such terms are used in this Loan
Agreement and the other Loan Documents.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the state and federal
courts in Boston, Massachusetts and in New York, New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such State or, to the extent permitted
by law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit

- 91 -

--------------------------------------------------------------------------------




on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the
Borrower, (h)

- 92 -

--------------------------------------------------------------------------------




to any Person in connection with any Hedging Agreement, or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Borrower. For the purposes of this Section, “Information” means all
information received from any Credit Party relating to the Credit Party or its
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by any Credit Party; provided that, in the case of
information received from any Credit Party after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 9.13    Interest Rate Limitation. If at any time there exists a maximum
rate of interest which may be contracted for, charged, taken, received or
reserved by the Lenders in accordance with applicable law (the “Maximum Rate”),
then notwithstanding anything herein to the contrary, at any time the interest
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable law (collectively, the
“Charges”), shall exceed such Maximum Rate, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been paid in respect of such Loan but were
not payable as result of the operation of this Section shall be cumulated and
the interest and Charges payable to the Lenders in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by the Lenders. If, for
any reason whatsoever, the Charges paid or received on the Loans produces a rate
which exceeds the Maximum Rate, the Lenders shall credit against the principal
of the Loans (or, if such indebtedness shall have been paid in full, shall
refund to the payor of such Charges) such portion of said Charges as shall be
necessary to cause the interest paid on the Loans to produce a rate equal to the
Maximum Rate. All sums paid or agreed to be paid to the holders of the Loans for
the use, forbearance or detention of the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread in equal parts
throughout the full term of this Agreement, so that the interest rate is uniform
throughout the full term of this Agreement. The provisions of this Section shall
control all agreements, whether now or hereafter existing and whether written or
oral, between the parties hereto. Without notice to the Borrower or any other
person or entity, the Maximum Rate, if any, shall automatically fluctuate upward
and downward as and in the amount by which such maximum nonusurious rate of
interest permitted by applicable law fluctuates.
SECTION 9.14    USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower and each other Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Act.

- 93 -

--------------------------------------------------------------------------------




SECTION 9.15    Fiduciary Duty/No Conflicts.
The Administrative Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Credit Parties, their stockholders and/or their
affiliates. Each Credit Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Credit Party, its stockholders or its affiliates, on the other. The Credit
Parties acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Credit Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Credit Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Credit Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Credit Party except the obligations expressly set
forth in the Credit Documents and (y) each Lender is acting hereunder solely as
principal and not as the agent or fiduciary of any Credit Party, its management,
stockholders, creditors or any other Person. Each Credit Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Credit Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading thereto
in its capacity as a Lender.


[Signature Pages Follow]



- 94 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P., a Delaware
limited partnership
 
 
By:
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC., a Maryland corporation, its
General Partner
 
 
By:
/s/ Joseph E. Miller
Name:
Joseph E. Miller
Title:
Chief Financial Officer




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




The Parent joins in the execution of this Agreement to evidence its agreement to
the provisions of Sections 5.01, 5.15, 6.05 and 6.07 of this Agreement.


GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC., a Maryland corporation
 
 
By:
/s/ Joseph E. Miller
Name:
Joseph E. Miller
Title:
Chief Financial Officer




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Griffin Capital Essential Asset
Operating Partnership II, L.P.


KEYBANK, NATIONAL ASSOCIATION, individually and as Administrative Agent,
Swingline Lender and Issuing Bank
 
 
By:
/s/ Christopher T. Neil
Name:
Christopher T. Neil
Title:
Vice President




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Griffin Capital Essential Asset
Operating Partnership II, L.P.


JPMORGAN CHASE BANK, N.A.
 
 
By:
/s/ Rita Lai
Name:
Rita Lai
Title:
Authorized Officer
 
 
 
Address:
 
JPMorgan Chase Bank, N.A.
 
201 N. Central Ave., Floor 14
 
Phoenix, AZ 85004
 
Telecopy No.: (602) 221-1814




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Griffin Capital Essential Asset
Operating Partnership II, L.P.


CAPITAL ONE, N.A.
 
 
By:
/s/ Frederick H. Denecke
Name:
Frederick H. Denecke
Title:
Senior Vice President
 
 
 
Address:
 
Capital One, N.A.
 
1680 Capital One Drive, 10th Floor
 
McLean, VA 22102
 
Telecopy No.: (703) 720-2023






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Griffin Capital Essential Asset
Operating Partnership II, L.P.


FIFTH THIRD BANK, an Ohio banking corporation
 
 
By:
/s/ Matthew Rodgers
Name:
Matthew Rodgers
Title:
Vice President
 
 
 
Address:
 
Fifth Third Bank
 
2029 Century Park East, Suite 1010
 
Los Angeles, CA 90067
 
Telecopy No.: (310) 734-5154






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Griffin Capital Essential Asset
Operating Partnership II, L.P.


SUNTRUST BANK
 
 
By:
/s/ Michael L. Kauffman
Name:
Michael L. Kauffman
Title:
Senior Vice President
 
 
 
Address:
 
SunTrust Bank
 
8330 Boone Blvd.
 
Vienna, VA 22182
 
Telecopy No.: (703) 448-4972








[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Griffin Capital Essential Asset
Operating Partnership II, L.P.


WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
By:
/s/ Kevin A. Stacker
Name:
Kevin A. Stacker
Title:
Senior Vice President
 
 
 
Address:
 
Wells Fargo Bank
 
1800 Century Park East, Suite 1200
 
Los Angeles, CA 90067
 
Telecopy No.: (310) 789-3733








[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Griffin Capital Essential Asset
Operating Partnership II, L.P.


BANK OF AMERICA, N.A.
 
 
By:
/s/ Dennis Kwan
Name:
Dennis Kwan
Title:
Vice President
 
 
 
Address:
 
Bank of America, N.A.
 
315 Montgomery Street, 6th Floor
 
CA5-704-06-37
 
San Francisco, CA 94104
 
Telecopy No.: (415) 913-2356






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




SCHEDULE 2.01
Name
Commitment
Applicable Percentage
KEYBANK, NATIONAL ASSOCIATION


$42,500,000.00


%17.00
JPMORGAN CHASE BANK, N.A.


$42,500,000.00


%17.00
CAPITAL ONE, N.A.


$35,000,000.00


%14.00
FIFTH THIRD BANK


$35,000,000.00


%14.00
SUNTRUST BANK


$35,000,000.00


%14.00
WELLS FARGO BANK, NATIONAL ASSOCIATION


$35,000,000.00


%14.00
BANK OF AMERICA, N.A.


$25,000,000.00


%10.00
TOTAL


$250,000,000.00


%100.00






Schedule 2.01 - 1